Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 1 of 24. PageID #: 221




                          In The Matter Of:
                          Aaron Petitt, et al. v.
                           City of Cleveland




                              Jeff Follmer
                            January 17, 2019




                          Fincun-Mancini, Inc.
                          1801 E. Ninth Street
                               Suite 1720
                         Cleveland, Ohio 44114
                             (216) 696-2272




                      Min-U-Script® with Word Index
      Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 2 of 24. PageID #: 222
Aaron Petitt, et al. v.                                                                             Jeff Follmer
City of Cleveland                                                                               January 17, 2019
                                                 Page 1                                                         Page 3
 1         IN THE UNITED STATES DISTRICT COURT             1                            INDEX
                FOR THE NORTHERN DISTRICT
 2                   EASTERN DIVISION                      2   WITNESS:                                 CROSS
 3                         - - -                           3   Jeff Follmer
 4 Aaron Petitt, et al,       )                            4         By Mr. Menzalora                     4
                              )
 5              Plaintiffs, )                              5
                              )                                                         - - -
 6       vs.                  ) Case No: 1:18-CV-01678     6
                              )
 7 City of Cleveland,         )                            7                     E X H I B I T S
                              )
 8              Defendant.    )                            8   Defendant's:                             Marked
 9                         - - -                           9         H - CBA                              15
10                                                        10         I - grievance trail                  17
11       Deposition of Jeff Follmer, a plaintiff          11         J - CPPA Constitution/Bylaws         45
12 herein, called by the defendant for                    12                            - - -
13 cross-examination pursuant to the Federal Rules of     13
14 Civil Procedure, taken before Constance Versagi,       14
15 Notary Public in and for the State of Ohio, at Burke   15
16 Lakefront Airport, 1501 Marginal Road, Cleveland,      16
17 Ohio, on Thursday, January 17, 2019, commencing at     17
18 1:15 p.m.                                              18
19                         - - -                          19
20                                                        20
21                                                        21
22                                                        22
23                                                        23
24                                                        24
25                                                        25

                                                 Page 2                                                         Page 4
 1   APPEARANCES:
                                                           1                JEFF FOLLMER
 2   On behalf of the Plaintiffs:
                                                           2   of lawful age, being first duly sworn, as
 3         Jared Klebanow, Esq.
           Klebanow Law LLC                                3   hereinafter certified, was examined and testified
 4         701 City Club Building
           850 Euclid Avenue                               4   as follows:
 5         Cleveland, Ohio 44114
           216-621-8320                                    5               CROSS-EXAMINATION
 6         Jklebanow@klebanowlaw.com
                                                           6   By Mr. Menzalora:
 7                                                         7   Q Good afternoon, Jeff.
 8   On behalf of the Defendant:                           8   A Hello.
 9         William M. Menzalora, Esq.                      9   Q You've had your deposition taken before,
           Michael Pike, Esq.
10         City of Cleveland                              10        correct?
           Law Department
11         601 Lakeside Avenue, Room 106                  11   A Couple times, yes.
           Cleveland, Ohio 44114
12         216-664-4285                                   12   Q You've testified in hundreds of arbitrations
13                                                        13        probably?
14                                                        14   A Correct.
15                                                        15   Q We're here, we have a court reporter
16                         - - -                          16        obviously, so do your best not to give me
17                                                        17        uh-huh or um-hum. Say yes or no to questions,
18                                                        18        as opposed to um-hum, or uh-uh, or shaking
19                                                        19        your head and everything. I'll remind you
20                                                        20        because people frequently do that, even
21                                                        21        notwithstanding instructions. I don't think
22                                                        22        we will be too long today.
23                                                        23             Can you give us for the record your
24                                                        24        full name and spell your last name?
25                                                        25   A Jeff Follmer, F-O-L-L-M-E-R, Badge 654.


Min-U-Script®             FINCUN-MANCINI -- THE COURT REPORTERS                                    (1) Pages 1 - 4
                                      (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 3 of 24. PageID #: 223
Aaron Petitt, et al. v.                                                                                 Jeff Follmer
City of Cleveland                                                                                   January 17, 2019
                                                    Page 5                                                       Page 7

 1   Q     You are currently a detective with the City of     1       correct?
 2        Cleveland, Division of Police, correct?             2   A    That's correct.
 3   A     Correct.                                           3   Q    You ran against him. You were CPPA President
 4   Q     But your Civil Service rank is that of Patrol      4       from that puts it January 1, 2012 through
 5        Officer; is that correct?                           5       December 31, 2014; is that correct?
 6   A     Correct.                                           6   A    Correct.
 7   Q     How long have you been with the City?              7   Q    Who was your First Vice President your first
 8   A     27 years in March.                                 8       time as CPPA President?
 9   Q     What academy class does that put you in?           9   A    Steve Kinas, K-I-N-A-S.
10   A     106, 1992.                                        10   Q    Then you had one other officer on full-time
11   Q     I know it was a long time ago.                    11       release designated to the CPPA, correct?
12   A     March of '92.                                     12   A    Correct.
13   Q     You are currently also the President of the       13   Q    You and Steve ran against each other, then
14        Cleveland Police Patrolmen's Association,          14       Steve prevailed, so Steve's second tenure as
15        correct?                                           15       CPPA President was from January 1, 2015
16   A     Correct.                                          16       through December 31, 2017, correct?
17   Q     Your current term as President is from            17   A    That's correct.
18        January 1, 2018 through December 31, 2020; is      18   Q    His First Vice President who was designated to
19        that correct?                                      19       the CPPA hall was William Gonzalez?
20   A     Correct.                                          20   A    Correct.
21   Q     This is your second tenure as CPPA President?     21   Q    Then there was another officer on full time
22   A     It is.                                            22       designation from the Division of Police to the
23   Q     I'm not going to go back that far. After Bob      23       CPPA hall, correct?
24        Beck retired from the City of Cleveland and        24   A    Correct.
25        stepped down as President of the Cleveland         25   Q    You and Steve ran against each other, that

                                                    Page 6                                                       Page 8

 1        Police Patrolmen's Association, from then to        1       resulted in your current term as CPPA
 2        the present am I accurate in saying the             2       President?
 3        presidents were Steven Loomis, then you, then       3   A    Correct.
 4        Steven Loomis, and now you again, correct?          4   Q    Then, David Medina, M-E-D-I-N-A, is your
 5   A     Correct.                                           5       current First Vice President?
 6   Q     Steve Loomis' first tour of duty as President      6   A    Yes.
 7        of the CPPA would have been January 1, '09          7   Q    Who is the other current officer designated to
 8        through December 31, 2011, correct?                 8       the CPPA on full time matters, for CPPA
 9   A     Correct.                                           9       matters?
10   Q     You were his First Vice President, or you were    10   A    Eric Flint, F-L-I-N-T.
11        the First Vice President of the CPPA?              11   Q    Is he Second Vice President, or is he
12   A     Correct, on his second term.                      12       Treasurer, I always forget?
13   Q     His second term, or his first term?               13   A    Treasurer.
14   A     No, his second term.                              14   Q    You don't have to have certain officers within
15   Q     So, under the Collective Bargaining Agreement     15       CPPA designated. CPPA gets to choose whomever
16        between the City and the CPPA, three patrol        16       they want to designate?
17        officers are designated on full-time release       17   A    That's correct.
18        to the CPPA hall, correct?                         18   Q    Fair to characterize the Division of Police as
19   A     Correct.                                          19       a paramilitary organization, correct?
20   Q     Is it three or is it up to three?                 20             MR. KLEBANOW: Objection. Go ahead.
21   A     Three.                                            21   A    Correct.
22   Q     So, during Steve Loomis' first tenure as CPPA     22   Q    It's not a military organization?
23        President from '09 through '11, it would have      23   A    No, correct.
24        been Steve and two other patrol officers on        24   Q    So, at the top of the food chain in the
25        full-time release designated to the CPPA hall,     25       Division of Police currently is Chief of


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                                    (2) Pages 5 - 8
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 4 of 24. PageID #: 224
Aaron Petitt, et al. v.                                                                               Jeff Follmer
City of Cleveland                                                                                 January 17, 2019
                                                   Page 9                                                    Page 11

 1        Police Calvin Williams, correct?                   1       Counts 1 and 2 up make three claims.
 2   A    Yes.                                               2            One, a procedural due process claim.
 3   Q    The rank down from Chief of Police is that of      3       One a substantive due process claim. Those
 4        Deputy Chief of Police, correct?                   4       are Count 1.
 5   A    Yes.                                               5            Count 2 is the First Amendment freedom
 6   Q    Currently there are four Deputy Chiefs of          6       of speech violation claim. Do you see those
 7        Police?                                            7       in the Complaint?
 8   A    Yes.                                               8   A    I do.
 9   Q    Going down the rest of the hierarchy from          9   Q    So what is, in a general sense, explain to me,
10        Chief to the bottom it goes Chief, Deputy         10       I see for Count 3 it says procedural -- I'll
11        Chief, Commander, Captain, Lieutenant,            11       read it into the record. It says, procedural
12        Sergeant and then Patrol Officer; is that         12       and substantive due process and claims under
13        correct?                                          13       the 14th Amendment to the Constitution of the
14   A    Yes.                                              14       United States and First Amendment claims under
15   Q    We also have -- I would equate him as             15       the Constitution of the United States on
16        equivalent to the Commander level, we also        16       behalf of plaintiff, CPPA; did I read that
17        have somebody called Traffic Commissioner,        17       correctly?
18        correct?                                          18   A    You did.
19   A    Yes.                                              19   Q    That is on page 16 of the Complaint, which has
20   Q    Most of the promoted, not all, most of the        20       been marked for identification as Defendant's
21        promoted police officers in the Division of       21       Exhibit A, correct?
22        Police are represented by the Fraternal Order     22   A    Correct.
23        of Police Lodge 8, correct?                       23   Q    So, what First Amendment violations of the
24   A    Correct.                                          24       CPPA do you allege have been violated by the
25   Q    Your union, the CPPA, represents the rank of      25       City of Cleveland?

                                                  Page 10                                                    Page 12

 1        patrol officer, correct?                           1   A    It is the Union's position that the City went
 2   A     Correct.                                          2       outside the scope of the search warrant from
 3   Q     Now, looking at what has been marked              3       Sean Gorman, into Petitt's personal text
 4        previously for identification as Defendant's       4       messaging, where he used words, through a
 5        Exhibit A, can you take a quick minute to look     5       private conversation, through his text
 6        at it since I understand you were not here for     6       messaging.
 7        Officer Petitt's deposition; is that correct?      7   Q    How does that violate the CPPA's First
 8   A     That is correct.                                  8       Amendment rights?
 9   Q     Is that a copy of the Complaint for which we      9             MR. KLEBANOW: Objection. Go ahead.
10        are here for your deposition today?               10   A    The CPPA's?
11   A     It is.                                           11   Q    Yes.
12   Q     You can take a look through the Complaint. If    12   A    It's my job to make sure that Constitutional
13        you go to page -- try to speed things along.      13       laws and contractual issues are all protected.
14        There are three counts in this Complaint, am I    14       We protect everybody's rights, our members'
15        correct? Or at least three things that have       15       rights.
16        been characterized as Count 1, Count 2, and       16   Q    So if I understand you correctly, the CPPA is
17        Count 3? Take your time.                          17       not claiming that their own First Amendment
18   A     Yes, I just got to Count 3, yes.                 18       rights were violated. They are a separate
19   Q     CPPA pertains only to Count 3. Counts 1 and 2    19       party plaintiff on this case in an attempt to
20        are on behalf of the other plaintiff, Patrol      20       assert Patrol Officer Aaron Petitt's First
21        Officer Aaron Petitt; is that correct?            21       Amendment violations?
22   A     Correct.                                         22   A    A member of our bargaining unit's rights were
23   Q     So is the CPPA in this case -- Counts 1 and 2,   23       violated.
24        like I said, you weren't here for Officer         24   Q    That being Aaron Petitt, correct?
25        Petitt's deposition, and neither was I, and       25   A    Yes.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                                (3) Pages 9 - 12
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 5 of 24. PageID #: 225
Aaron Petitt, et al. v.                                                                                Jeff Follmer
City of Cleveland                                                                                  January 17, 2019
                                                   Page 13                                                     Page 15

 1   Q     So once again, so it's clear for the record,       1       the CPPA if it should arise again. So, kind
 2        you are not claiming that the CPPA's First          2       of answering it the same way, Petitt is a
 3        Amendment rights were violated; is that             3       member of our Union. So I have to protect his
 4        correct? You're claiming that Aaron Petitt's        4       rights, to protect other officers' rights.
 5        First Amendment rights were violated?               5   Q    I get that. The City and the CPPA are parties
 6   A     I characterize him as a member of the CPPA, so     6       to a Collective Bargaining Agreement, correct?
 7        in worrying about other members, what happens       7   A    That's correct.
 8        in the future, I would categorize it as a           8   Q    Those generally have a shelf life of three
 9        CPPA, affecting other members and Officer           9       years?
10        Petitt.                                            10   A    Correct.
11   Q     Officer Petitt, and other members, once again     11   Q    You generally go from April 1st of one year,
12        I'm going to circle back to are you claiming       12       to March 31st of three years later, correct?
13        that any CPPA First Amendment rights were          13   A    That's correct.
14        violated by Defendant City of Cleveland, or is     14   Q    The current one is dated April 1, 2016 through
15        your role as plaintiff to bring First              15       March 31, 2019, correct?
16        Amendment claims on behalf of Aaron Petitt and     16   A    Correct.
17        anybody else that may be similarly situated        17            (Defendant's Exhibit H marked for
18        down the road?                                     18               identification.)
19   A     I would agree with that, that my                  19   Q    I'm going to hand you what I'm marking for
20        responsibility is to watch for the                 20       identification purpose as Defendant's
21        Constitutional Amendment rights of Aaron           21       Exhibit H, and ask if you can identify it?
22        Petitt and other members.                          22   A    It's the Collective Bargaining Agreement
23   Q     So is it fair then to say you're not claiming     23       between the City of Cleveland and the
24        that the CPPA's own First Amendment rights         24       Cleveland Police Patrolmen's Association.
25        were violated by Defendant City of Cleveland?      25   Q    Take a second to flip through that and let me

                                                   Page 14                                                     Page 16

 1   A     I think we're going back and forth on this.        1       know if that is a true and accurate copy of
 2        Aaron Petitt is part of the CPPA.                   2       the current Collective Bargaining Agreement
 3   Q     Correct.                                           3       between the CPPA and the City of Cleveland.
 4   A     To answer your question, I'm looking at him as     4       Take your time.
 5        a member, so I am looking at it as far as the       5   A    Yes, it appears to be all here.
 6        CPPA it was violated.                               6   Q    So, we can turn to Article 1. This is the
 7   Q     I understand. So let's talk about the other        7       recognition clause. This states whom the CPPA
 8        two claims. The procedural and substantive          8       represents for Collective Bargaining Agreement
 9        due process. Let's talk about the procedural        9       purposes; is that correct?
10        due process.                                       10   A    Correct.
11              How are you claiming, if you are, that       11   Q    This Collective Bargaining Agreement,
12        the CPPA's procedural due process rights were      12       Defendant's Exhibit H, has a grievance
13        violated by Defendant City of Cleveland?           13       arbitration process, correct?
14              MR. KLEBANOW: Objection. Go ahead.           14   A    It does.
15   A     It's our position that his texts should not       15   Q    Are you claiming that any of -- also has a
16        have made it into a discipline, administrative     16       provision in the management rights article,
17        disciplinary hearing, or go into a                 17       Article 4, which indicates that discipline
18        disciplinary hearing.                              18       should be imposed for just cause; is that
19   Q     So, are you claiming that the -- once again,      19       correct?
20        the CPPA's procedural, 14th Amendment              20   A    Correct.
21        procedural due process rights were violated,       21   Q    Are you claiming that any -- I'm trying to get
22        or are you claiming just that Aaron Petitt's       22       an understanding of how you are claiming the
23        procedural due process rights were violated?       23       City violated Aaron Petitt's procedural due
24   A     As a Union, when I fight for a right for one      24       process rights.
25        person, I'm doing it for other members through     25            The CPPA currently has a grievance


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                                (4) Pages 13 - 16
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 6 of 24. PageID #: 226
Aaron Petitt, et al. v.                                                                                Jeff Follmer
City of Cleveland                                                                                  January 17, 2019
                                                   Page 17                                                     Page 19

 1        pending regarding the six day suspension which      1       was previously marked for identification
 2        the City imposed upon Aaron Petitt on May 3,        2       purposes as Defendant's Exhibits B and C?
 3        2017.                                               3   A    I do.
 4              MR. KLEBANOW: '18.                            4   Q    B has the three specifications which resulted
 5              MR. MENZALORA: Mike, can you grab             5       in the disposition letter by Chief of Police
 6        his copy real quick, so I have my dates             6       Calvin Williams, which is reflected in
 7        correct. Hold on.                                   7       Defendant's Exhibit C; is that correct?
 8            (Defendant's Exhibit I marked for               8   A    Correct.
 9                identification.)                            9   Q    C is the letter which actually imposed the six
10   Q     I'll hand you what I'm marking for                10       day suspension?
11        identification purposes as Defendant's             11   A    Correct.
12        Exhibit I. Maybe this will speed things            12   Q    He was found guilty of all three of the
13        along.                                             13       specifications which are referenced in
14              Is this a true and accurate copy of the      14       Defendant's Exhibit B, correct?
15        grievance the CPPA filed on Aaron Petitt's         15   A    Correct.
16        behalf regarding the discipline that he            16   Q    The first specification, once again, to close
17        received from the City of Cleveland, six day       17       this loop, is the one that is the basis of the
18        suspension on or about May 10, 2018?               18       CPPA and Officer Petitt's allegation that his
19   A     Correct.                                          19       First Amendment rights were violated, correct?
20   Q     This challenges the six day suspension that he    20   A    Correct.
21        got, correct?                                      21   Q    So for purposes of this lawsuit, the CPPA is
22   A     It does.                                          22       not contesting the validity of the finding of
23   Q     This challenges the entire suspension,            23       guilt for Specification 2 and Specification 3?
24        meaning -- are you familiar that Aaron Petitt      24   A    Can you say it again?
25        was found guilty of three specifications?          25   Q    For purposes of this lawsuit, the CPPA is not

                                                   Page 18                                                     Page 20

 1   A   I am, yes.                                           1       contesting the validity of the finding of
 2   Q   The first specification is the one that is           2       guilt by the City of Cleveland for
 3      essentially the subject of your First                 3       Specification 2 and 3. The only specification
 4      Amendment claim, and Petitt's First Amendment         4       at issue in this lawsuit is Specification 1?
 5      claim?                                                5   A    It is.
 6   A I don't have the specifications in front of            6   Q    What was marked for identification purposes as
 7      me, but if you are telling me that is Spec 1,         7       Defendant's Exhibit I, that is challenging the
 8      I will not disagree with you.                         8       entire disposition letter that was marked for
 9   Q I'll hand you what has been marked for                 9       identification purposes as Defendant's
10      identification purposes during Officer               10       Exhibit C?
11      Petitt's deposition as Defendant's Exhibit B.        11   A    Correct.
12      If you can take a look.                              12   Q    Not to go through in great detail for the
13           MR. PIKE: Mine is marked                        13       record but once the CPPA files a grievance,
14      though.                                              14       the grievance procedure that is referenced in
15           MR. KLEBANOW: Are you looking for               15       Defendant's Exhibit H comes into play and the
16      the charge letter?                                   16       grievance procedure is Article 22; is that
17           MR. MENZALORA: Yeah, the charge                 17       correct?
18      letter.                                              18   A    Correct.
19           MR. KLEBANOW: I've got it.                      19   Q    So there is a grievance trail. You file a
20           MR. MENZALORA: Exhibit B and C, give            20       grievance and it goes through various steps,
21      them to Jeff, please.                                21       2, 3, 4, with the last step being arbitration,
22           MR. KLEBANOW: There is C. Here is               22       correct?
23      B.                                                   23   A    Correct.
24   By Mr. Menzalora:                                       24   Q    We are currently at the arbitration level for
25   Q Okay, Jeff, do you have in front of you what          25       purposes of the Collective Bargaining


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                                (5) Pages 17 - 20
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 7 of 24. PageID #: 227
Aaron Petitt, et al. v.                                                                                Jeff Follmer
City of Cleveland                                                                                  January 17, 2019
                                                  Page 21                                                      Page 23

 1     Agreement marked for identification purposes          1       discipline process, through going into the
 2     as Defendant's Exhibit H, correct?                    2       phone on a criminal investigation where it
 3   A Correct.                                              3       went outside the scope to Officer Petitt's
 4   Q The arbitration is currently on stay, pending         4       private phone. Private text message, I'm
 5     the resolution of this lawsuit; is that               5       sorry.
 6     correct?                                              6   Q    So the grievance process, like I said, the
 7          MR. KLEBANOW: If you know.                       7       last step in the grievance procedure between
 8   A I don't know that.                                    8       the City of Cleveland and the CPPA which is
 9          MR. MENZALORA: Off the record.                   9       referenced in the document marked for
10          (Discussion had off the record.)                10       identification purposes as Defendant's
11   BY Mr. Menzalora:                                      11       Exhibit H, the last step is arbitration,
12   Q Jeff, so back to my last question. The               12       correct?
13     grievance that has been marked for                   13   A    Correct.
14     identification purposes as Defendant's               14   Q    Go through an arbitration. I'll say it's
15     Exhibit I has reach the arbitration level and        15       similar to a bench trial. We sit in a
16     currently the CPPA and the City have agreed to       16       conference room, before a court reporter, both
17     put the arbitration in abeyance, pending the         17       sides get to put on, similar to a disciplinary
18     resolution of this lawsuit; is that correct?         18       hearing, both sides get to put on evidence,
19   A Correct.                                             19       witnesses, whatever they want to support their
20   Q So, is the CPPA contending that any -- Officer       20       case. Then an arbitrator makes a written
21     Petitt or the CPPA's procedural due process          21       opinion, sometimes after the parties submit
22     rights contained within the grievance                22       their post arbitration hearing briefs, is that
23     procedure have been violated? Or is it just          23       a fair explanation of the process?
24     the complaint is about the discipline that was       24   A    Yes, it is.
25     issued, the basis of the discipline that was         25   Q    So, in this case, I honestly don't know if

                                                  Page 22                                                      Page 24

 1        issued to Officer Petitt by the City of            1       we've been assigned an arbitrator yet, or if
 2        Cleveland back on May 10, 2018?                    2       we are still waiting for an arbitrator to be
 3              MR. KLEBANOW: Objection. Go ahead            3       assigned. Once an arbitrator is assigned, we
 4        though.                                            4       have an arbitration hearing, an arbitrator can
 5   A     It would be the discipline.                       5       do a number of things with the CPPA's
 6   Q     For First Amendment purposes then again -- so     6       grievance.
 7        the entire basis of the CPPA's procedural due      7            They can say the City had just cause
 8        process is that Officer Petitt's procedural        8       for just Specification 1, but not
 9        due process rights were violated by issuing        9       Specifications 2 and 3. The arbitrator can
10        discipline based upon text messages that were     10       say the City had just cause to impose
11        contained on his phone?                           11       discipline for Specification 2, but not
12              MR. KLEBANOW: Objection. Go ahead.          12       Specifications 1 and 3. The arbitrator can
13   Q     Is that correct?                                 13       hold that the City had just cause for imposing
14   A     Correct.                                         14       discipline for Specification 3, but not 1 and
15   Q     Is that his -- I honestly don't know sitting     15       2, or some combination of those
16        here, is that his personal cell phone, or his     16       specifications. An arbitrator could exonerate
17        City issued cell phone?                           17       Petitt for all three specifications, or the
18   A     Personal.                                        18       arbitrator can find Petitt guilty of all three
19   Q     Regarding the -- I suspect your answers will     19       specifications; is that an accurate statement?
20        be the same -- regarding the 14th Amendment       20   A    Correct.
21        substantive due process claim, how are you        21   Q    If an arbitrator exonerates Petitt for all
22        claiming that the CPPA's substantive due          22       three Specifications, he or she may award
23        process rights have been violated?                23       Petitt back pay for the six day suspension he
24              MR. KLEBANOW: Objection. Go ahead.          24       has already served; is that correct?
25   A     It would be the same answer. Through the         25   A    Correct.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (6) Pages 21 - 24
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 8 of 24. PageID #: 228
Aaron Petitt, et al. v.                                                                                Jeff Follmer
City of Cleveland                                                                                  January 17, 2019
                                                   Page 25                                                    Page 27

 1   Q     That is accurate for the record that Officer       1       the grievance, let's look at Defendant's
 2        Petitt has already served his six day               2       Exhibit I. Is the CPPA asking for any
 3        suspension, correct?                                3       benefits other than the return of pay for
 4   A     Correct.                                           4       Officer Petitt's six day suspension?
 5   Q     An arbitrator could also award whatever other      5   A    It's about pay, correct.
 6        benefits that he or she may deem Officer            6   Q    Just the six day suspension?
 7        Petitt entitled to under the Collective             7   A    Correct.
 8        Bargaining Agreement, which is marked for           8   Q    What communication have you had with Officer
 9        identification purposes as Defendant's              9       Petitt, outside of the presence of -- outside
10        Exhibit H, correct?                                10       of the presence of legal counsel regarding
11   A     Correct.                                          11       this lawsuit?
12   Q     So what damages is the CPPA claiming that an      12             MR. KLEBANOW: Just to be clear too,
13        arbitrator could not award Officer Petitt in       13       that is any attorneys representing you, not
14        grievance arbitration decision that is at          14       just Avery or I. If there were other
15        issue in the current lawsuit?                      15       attorneys present representing you, Bill,
16             MR. KLEBANOW: Objection. Go ahead,            16       correct me if I'm wrong --
17        if you know.                                       17             MR. MENZALORA: No, you are correct.
18   A     What damages I feel that is outside of an         18             MR. KLEBANOW: Nothing about those
19        arbitrator?                                        19       conversations, okay?
20   Q     Correct.                                          20   Q    What conversations have you had with Officer
21   A     What the City has done -- actually -- what the    21       Petitt regarding his lawsuit outside of --
22        City has done, targeted a criminal                 22             MR. KLEBANOW: No lawyers.
23        investigation. In that criminal investigation      23   Q    -- either Jared or Avery, or any of the CPPA's
24        went outside of the criminal investigation         24       what I'll call usual attorneys?
25        with a search warrant unable to be challenged      25   A    Really none. It's my job. I wasn't at his

                                                   Page 26                                                    Page 28

 1        in court because it is stating                      1       disciplinary hearing.
 2        administratively to go into somebody's private      2   Q    Was it one of the other CPPA -- was it one of
 3        texts, conversations, while they are going          3       the other two CPPA officers who are full time
 4        outside the scope of that original                  4       release from the Division of Police work that
 5        investigation.                                      5       was at Petitt's disciplinary hearing then?
 6   Q     Did the criminal investigation involve Officer     6   A    Correct. It was Officer Medina. I believe
 7        Petitt?                                             7       there was conversation of prepping for his
 8   A     It did not.                                        8       disciplinary hearing. I don't recall what
 9   Q     Who did it involve?                                9       those conversations were, but it would be
10   A     Sean Gorman.                                      10       mostly over the -- if there was any to little
11   Q     Is that Sean with S-E-A-N, or S-H-A-W-N, or       11       conversation, it would be over the
12        something else?                                    12       specifications going forward towards the
13   A     It's S-E-A-N and Gorman is G-O-R-M-A-N.           13       discipline.
14   Q     But you don't dispute that an arbitrator has,     14   Q    Would that have been with you and Petitt or
15        whatever Arbitrator is assigned to rule on         15       that would have been with Medina and Petitt?
16        CPPA Grievance 24-18 marked for identification     16   A    We have a lot of discipline, so we always
17        purposes as Defendant's Exhibit I, has             17       bring people in before they to go their
18        complete authority to give Officer Petitt back     18       hearings. I might have been present. It
19        the entirety of his six day suspension and         19       would have been Medina for sure. Joe Delguyd
20        whatever other benefits may be at issue under      20       our attorney for sure.
21        the Collective Bargaining Agreement between        21   Q    I want communications outside, when no
22        the City and the CPPA; is that correct?            22       attorney was present. Let me rephrase the
23   A     I agree with the six days. I'm not sure what      23       question.
24        you are saying when you say benefits.              24            Have you had any conversations with
25   Q     Let me ask you a question. For purposes of        25       Plaintiff Aaron Petitt regarding any aspect of


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (7) Pages 25 - 28
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 9 of 24. PageID #: 229
Aaron Petitt, et al. v.                                                                                Jeff Follmer
City of Cleveland                                                                                  January 17, 2019
                                                   Page 29                                                     Page 31

 1        this lawsuit outside the presence of either         1   Q    Circling back, one brief thing. How would you
 2        Avery Friedman, Jared, or any of the CPPA's         2       -- let's go back to the beginning. How would
 3        usual attorneys?                                    3       you characterize, during every Collective
 4   A     No.                                                4       Bargaining Agreement or I guess they don't
 5   Q     Has Officer Medina had any conversations with      5       necessarily line up because the Collective
 6        Officer Petitt regarding this lawsuit outside       6       Bargaining Agreement doesn't run on the same
 7        of the presence of any of the CPPA's normal         7       three year cycle that the CPPA officers are
 8        legal counsel, or Jared, or Avery?                  8       on, correct?
 9             MR. KLEBANOW: If you know.                     9   A    Correct.
10   A     No.                                               10   Q    It's off by about three, four months, correct?
11   Q     Putting aside the First Amendment issue --        11   A    Correct.
12        well, let me ask you a series of questions.        12   Q    So, the three officers that are designate for
13             Putting aside the First Amendment             13       assignment to the CPPA hall are designated to
14        issue, are you of the opinion that Officer         14       do CPPA work essentially, correct?
15        Petitt is guilty of Specification 1 in the         15   A    Correct.
16        charge letter that is marked for                   16   Q    You are not out fighting crimes, writing
17        identification purposes as Defendant's             17       traffic tickets, or you as a detective are not
18        Exhibit B?                                         18       out investigating crimes. I don't know Medina
19             MR. KLEBANOW: Objection. Go ahead.            19       or Flint, what departments, districts, or
20   Q     I ask you to put aside any First Amendment        20       units they come from, you are not fighting
21        issues.                                            21       crime when you are CPPA officers, correct?
22   A     Right. I have no idea what haji meant. I got      22   A    Correct.
23        educated a little bit through this                 23   Q    You are largely administering the labor
24        process. Truthfully I don't know if that's         24       contract that is the Collective Bargaining
25        offensive to an Arabic male or not.                25       Agreement between the City of Cleveland and

                                                   Page 30                                                     Page 32

 1   Q     Are you familiar with the circumstances in         1       the CPPA, correct?
 2        which the term was used when he was -- had          2   A    Correct.
 3        interaction attempting to arrest, however you       3   Q    How would you characterize your other
 4        want to characterize it, the Arab American          4       responsibilities on behalf of the CPPA, other
 5        male on April 27, 2017?                             5       than administering the labor contract?
 6   A     I am.                                              6   A    We have a lot of responsibilities.
 7   Q     You believe on behalf of the CPPA that Officer     7   Q    Okay.
 8        Petitt's use of the term was offensive?             8   A    You want me to go through all the
 9             MR. KLEBANOW: Objection. Go ahead.             9       responsibilities we take care of?
10   A     I believe it was offensive?                       10   Q    Right. You reference -- let's look at Count
11   Q     Yes.                                              11       3. It talks about your charter. Let's look
12   A     I said I didn't know.                             12       at paragraph 107 on page 17 of Defendant's
13   Q     Sitting here today, do you have an opinion one    13       Exhibit A.
14        way or the other?                                  14             So is the basis of the CPPA being a
15   A     I do not.                                         15       party plaintiff to this case is its charter;
16   Q     So, sitting here today, you cannot offer an       16       is that correct?
17        opinion whether or not you think Officer           17   A    Correct.
18        Petitt is guilty of Specification 1 marked for     18   Q    It's not the Collective Bargaining Agreement,
19        identification purposes as Defendant's             19       correct, or is it both?
20        Exhibit B?                                         20   A    Both.
21   A     I don't know if the word haji is disparaging.     21   Q    So you are through this lawsuit trying to
22        That would actually come down to an                22       advance the purposes of the Collective
23        arbitrator. I don't know enough about this.        23       Bargaining Agreement with the City of
24        I don't know enough about the Arab culture, if     24       Cleveland and the CPPA, and you are also
25        haji is a negative word to them.                   25       trying to advance the objectives of the CPPA's


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                                (8) Pages 29 - 32
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 10 of 24. PageID #: 230
Aaron Petitt, et al. v.                                                                               Jeff Follmer
City of Cleveland                                                                                 January 17, 2019
                                                  Page 33                                                     Page 35

 1        charter; is that correct?                          1       other discipline of text messaging that I know
 2   A     Correct.                                          2       of right now.
 3   Q     So what you do mean for Count 3 of Defendant's    3   Q    So you are not aware of anybody that is
 4        Exhibit A, the Complaint, starts with              4       similarly situated to Officer Petitt who was
 5        paragraph 100, goes through paragraph 128; is      5       not disciplined by the City of Cleveland, is
 6        that correct?                                      6       that an accurate statement?
 7   A     Yes.                                              7   A    That is correct. That is correct. I'd have
 8   Q     Looking at paragraph -- most of the paragraphs    8       to do some kind of public record request
 9        speak for themselves. When you say in              9       through Internal Affairs to see on their
10        paragraph 103 CPPA exists for the purposes of     10       investigations if there is anything like that.
11        providing mutual aid and protection, and for      11   Q    Paragraph 108, what do you mean by Plaintiff
12        the education and general wherefore of the        12       CPPA also has its purpose under its charter to
13        police officer members, is that a charter         13       represent its members in matters of policy,
14        based statement, or a Collective Bargaining       14       what do you mean by that?
15        Agreement based statement?                        15   A    That we are obligated as a bargaining unit to
16             MR. KLEBANOW: Objection. Go ahead.           16       uphold the Collective Bargaining legal laws
17   A     I would say it could fall in both.               17       and Constitutional rights.
18   Q     Skipping to paragraph 107. What do you, we       18   Q    Anything else?
19        talked about due process claims being made by     19   A    No, not off the top of my head.
20        the CPPA. What do you mean by equal               20   Q    Let's jump to paragraph 126. You say
21        protection?                                       21       Plaintiff CPPA has been deprived of the
22             MR. KLEBANOW: Objection. Go ahead.           22       ability to protect, defend, and educate
23   Q     How are you claiming either the CPPA's equal     23       relative to you list a whole list, fair
24        protection rights have been violated, or          24       notice, warning, or hearing.
25        Officer Petitt's equal protection rights have     25            To protect and defend Officer Petitt in

                                                  Page 34                                                     Page 36

 1        been violated?                                     1       this case, you would be able to do it through
 2   A     Through the conversation picked up through the    2       the grievance process in the Collective
 3        text messaging, is that what you are referring     3       Bargaining Agreement between the City of
 4        to? That's how I'm looking at it, that the         4       Cleveland and Officer Petitt; isn't that
 5        City went outside of its scope.                    5       correct?
 6   Q     Are you claiming that there is anybody            6            MR. KLEBANOW: Objection. Go ahead.
 7        similarly situated to Petitt who did not get       7   A    Say the question one more time.
 8        disciplined for sending a similar, same or         8   Q    Wouldn't you be able to protect and defend
 9        similar text message as Officer Petitt?            9       Officer Petitt through the grievance process
10   A     Could you explain that?                          10       as contained in the Collective Bargaining
11   Q     There is a legal difference between an equal     11       Agreement that has been marked for
12        protection claim and a due process claim. You     12       identification purposes as Defendant's
13        claim an equal protection claim, which usually    13       Exhibit H?
14        means that you are claiming that somebody         14   A    I would disagree.
15        similarly situated to Petitt didn't get           15   Q    How so?
16        disciplined.                                      16   A    I disagree that the issue of the text messages
17             What I'm trying to figure out is, are        17       through an arbitrator would not -- through an
18        you actually claiming that somebody similarly     18       arbitrator hearing would not touch on these
19        situated to Officer Petitt did not get            19       issues. I think we would be touching more on
20        disciplined, or is this case really about the     20       his six day suspension.
21        two due process violations we talked about and    21   Q    Are you telling me an arbitrator cannot rule
22        the First Amendment violation that we talked      22       on issues of violations of the United States
23        about?                                            23       Constitution?
24   A     To protect other police officers. I don't        24   A    Truthfully I'm not sure. I never had one go
25        know if there is any -- there has been no         25       outside of that, to that scope there.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (9) Pages 33 - 36
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 11 of 24. PageID #: 231
Aaron Petitt, et al. v.                                                                               Jeff Follmer
City of Cleveland                                                                                 January 17, 2019
                                                   Page 37                                                    Page 39

 1   Q     I'm curious about the next paragraph, the last     1   Q    Were they -- I don't know. Were they having
 2        one here, it says as a result of the acts and       2       separate conversations with Gorman, or were
 3        conduct of the Defendant City of Cleveland,         3       they a group?
 4        Plaintiff CPPA's members will suffer                4   A    Separate.
 5        discipline, loss of reputation, loss of wages,      5   Q    Gorman was having a text message conversation
 6        hedonic damages and a whole host of other           6       with Kraynik on one day and he was having text
 7        damages.                                            7       message conversations with Plaintiff Aaron
 8             So, then are you bringing this                 8       Petitt on a different day; is that correct?
 9        complaint then on behalf of all CPPA members,       9   A    Correct.
10        or just on behalf of Officer Petitt?               10   Q    Who was the other person that you -- who was
11   A     This could affect all CPPA members.               11       the second person?
12   Q     It could. But has the incidents that are the      12   A    Steve Fedorko.
13        basis of this lawsuit affected CPPA members?       13   Q    Who is Steve? Can you spell that for Connie?
14             MR. KLEBANOW: Objection. Go ahead.            14   A    F-A-R-D-A-R-K-O.
15   A     It could. That's the best answer. If there        15   Q    F-E or F-A?
16        is another investigation where --                  16   A    F-A.
17   Q     Could means going forward. I'm asking you         17             MR. KLEBANOW: I think it might be
18        sitting here today, or at the time you filed       18       F-E-D-O-R-K-A, I think.
19        the Complaint, have the actions that resulted      19   Q    Is it Steve S-T-E-V-E, or S-T-E-P-H-E-N?
20        in the discipline to Officer Aaron Petitt          20   A    S-T-E-V-E.
21        affected any other CPPA bargaining unit            21             MR. KLEBANOW: V-E-N, yeah.
22        members other than Aaron Petitt?                   22   Q    So what is -- I'm not familiar with that name,
23   A     Yes.                                              23       doesn't ring a bell, what did he do?
24   Q     Who?                                              24   A    It will be. His was an accusation where he
25   A     John Kraynik. Then there is Steve Fedorko.        25       got hurt fighting with somebody. Through a

                                                   Page 38                                                    Page 40

 1        I'm not sure of the timing of his to this one.      1       search warrant of his phone, and text messages
 2        So I don't know which one came first or             2       with other people, the City brought charges
 3        second.                                             3       against Steve for things that were found in
 4   Q     Who is John Kraynik and if you could spell         4       his phone.
 5        that for Connie?                                    5   Q    What was the first part, you said he got
 6   A     K-R-A-                                             6       injured or --
 7   Q     Y-N-I-K?                                           7   A    Fighting with a -- he broke a toe while
 8   A     Yeah.                                              8       fighting with a suspect.
 9   Q     Who is he?                                         9   Q    How does that have relationship for him being
10   A     He also received discipline through this Sean     10       disciplined for text messages on his phone?
11        Gorman investigation.                              11       Can you close that gap for me. I'm not
12   Q     What kind of discipline did Kraynik receive?      12       understanding that.
13   A     I believe it was a letter of re-instruction.      13   A    Somehow there was an accusation that maybe he
14        I can't remember if he had other charges           14       didn't hurt his toe by the suspect kicking
15        though.                                            15       him. That maybe he hurt his toe by somebody
16   Q     It was a letter of re-instruction for what?       16       throwing an object away from the bad guy,
17        What was he alleged to have done wrong?            17       hitting his toe.
18   A     The same disparaging remarks, same as the         18   Q    Also there was at least at some point that he
19        Specification for 1.                               19       broke his toe because the suspect kicked his
20   Q     Was he having a conversation with Petitt, or      20       foot?
21        was it a separate incident?                        21   A    Correct.
22   A     His was a conversation with Sean Gorman. So       22   Q    Go ahead.
23        both Petitt and Kraynik came from Sean             23   A    So there is a question about how he broke his
24        Gorman's search warrant for his phone and text     24       toe I guess. I never seen the search warrant.
25        messages.                                          25       I'm only assuming somewhere in the search


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (10) Pages 37 - 40
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 12 of 24. PageID #: 232
Aaron Petitt, et al. v.                                                                                Jeff Follmer
City of Cleveland                                                                                  January 17, 2019
                                                   Page 41                                                     Page 43

 1        warrant he was observed texting, which enabled      1   Q   You mentioned text messages. My question is,
 2        the Internal Affairs to get a search warrant        2      was he -- you said it was like 15
 3        for his phone, which led to other charges not       3      Specifications, was he disciplined at all
 4        relating to the incident.                           4      for --
 5   Q     Was it a criminal search warrant or an             5   A He was. No, nothing offensive toward another
 6        administrative search warrant? Was it               6      individual.
 7        Internal Affairs, looking for criminal              7   Q Was it disparaging remarks about the City or
 8        charges, or something else?                         8      the Division of Police?
 9   A     They get -- start over. They can't get an          9   A Correct. Policies and procedures that were --
10        administrative search warrant. I know they         10   Q Were his messages -- it wasn't about -- his
11        would like to think they can. So it was -- to      11      messages were disparaging about either
12        answer your question it was a criminal --          12      individuals in the Division of Police, or
13   Q     I don't do criminal law so --                     13      policies, procedures, that type of stuff?
14   A     It was a criminal search warrant originally.      14   A Correct, and use of force. Obviously the
15   Q     Gotcha. He got disciplined for text messages      15      question with the toe.
16        that were found on his phone too?                  16   Q An interesting use of force case.
17   A     Correct.                                          17   A It was.
18   Q     Were they text messages to another CPPA           18   Q I don't know if we have that case. I don't
19        officer, or were they to a civilian?               19      think I have much more.
20   A     If I remember correctly, officers and             20           MR. KLEBANOW: Want to take a break
21        civilians.                                         21      for a minute?
22   Q     Text message of the type in this case,            22           MR. MENZALORA: Yeah.
23        offensive to an Arab American, or other            23              (Recess taken.)
24        language?                                          24   By Mr. Menzalora:
25              MR. KLEBANOW: Objection. Go ahead            25   Q Jeff, I'm going to hand you what I marked for

                                                   Page 42                                                     Page 44

 1        if you know.                                        1       identification purposes as Defendant's
 2   A     No, there was no offensive language issues.        2       Exhibit J. Ask if you could take a look at
 3        Equipment, there is like 15 Specifications.         3       those and identify them for the record.
 4   Q     Were there any -- was he, or was he not,           4            Let me ask you a question a better way.
 5        disciplined for any offensive text messages         5       Is this a true and accurate copy of the
 6        regarding Arab Americans?                           6       Constitution and Bylaws of the CPPA that were
 7   A     No.                                                7       in effect from May 21, 2014 -- they were
 8   Q     Was he disciplined for any offensive messages      8       approved on either May 21, 2014 or June 18,
 9        involving any other nationality or race?            9       2014?
10   A     No.                                               10   A    Correct.
11   Q     Was it something else?                            11   Q    Have there been any changes to this document
12   A     Correct.                                          12       from whenever they were approved in 2014 until
13   Q     So what was -- is there any First Amendment       13       the present?
14        issue involving Officer Fedorko? In this case      14   A    I do not believe so, unless something was done
15        we're here for First and 14th Amendment --         15       during Loomis' presidency during those three
16             MR. KLEBANOW: Objection. Go ahead,            16       years.
17        you can answer if you know.                        17   Q    So, is the basis for your belief that the CPPA
18   A     No, I don't recall there was, but I could be      18       is a proper party plaintiff to this lawsuit
19        incorrect on that.                                 19       contained in Article 1 of the charter?
20   Q     He wasn't disciplined, getting back to my last    20       Because we talked about you thought you were
21        question, maybe you answered it, Officer           21       able to bring the lawsuit on behalf of CPPA
22        Fedorko wasn't disciplined for any -- the          22       bargaining unit members both under the
23        offensive nature of any text messages; is that     23       Collective Bargaining Agreement between the
24        a fair statement, he was not disciplined?          24       CPPA and the City, and the CPPA's charter, do
25   A     Offensive nature?                                 25       you remember your testimony on that?


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (11) Pages 41 - 44
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 13 of 24. PageID #: 233
Aaron Petitt, et al. v.                                                                                Jeff Follmer
City of Cleveland                                                                                  January 17, 2019
                                                   Page 45                                                     Page 47

 1   A     I do.                                              1       non-disciplinary letter of re-instruction,
 2           (Defendant's Exhibit J marked for                2       correct?
 3               identification.)                             3   A    Correct.
 4   Q     Is the basis for which you think the CPPA has      4   Q    I think you also said he received
 5        the right to be a party plaintiff to the            5       non-disciplinary, he was sent to sensitivity
 6        current lawsuit, is that contained in Article       6       training; is that correct?
 7        1 of this document that has been marked for         7   A    I don't recall. It could have been though.
 8        identification purposes as Defendant's              8   Q    That would have also been non-disciplinary if
 9        Exhibit J?                                          9       the Division of Police had sent him to
10              MR. KLEBANOW: Objection. Go ahead,           10       sensitivity training or some other kind of
11        if you know.                                       11       training, or retraining, that would have been
12   A     Article 1?                                        12       non-disciplinary in nature too?
13   Q     Yes. Actually Article --                          13   A    Technically, yes. I still call it discipline.
14   A     2?                                                14   Q    Under the Division of Police's General Police
15   Q     -- 2.                                             15       Order on discipline, letters of re-instruction
16              MR. KLEBANOW: I was wondering why            16       are non-disciplinary, correct?
17        he was asking about 1.                             17   A    Correct.
18   Q     Article 2. Is the basis for which you believe     18   Q    Sending, at least under the GPO, sending the
19        the CPPA is a proper party plaintiff in            19       people to corrective training, or remedial
20        relationship to its charter, is that contained     20       training, however you want to call it, or
21        in Article 2 of the document that has been         21       training like that, would be non-disciplinary
22        marked for identification purposes as              22       in nature, as least as far as the GPO is
23        Defendant's Exhibit J?                             23       concerned?
24              MR. KLEBANOW: Objection. Go ahead,           24   A    As far as the GPO, correct.
25        if you know.                                       25   Q    You didn't grieve Officer Kraynik's letter of

                                                   Page 46                                                     Page 48

 1   A     I would agree.                                     1       re-instruction or his training, did you, you
 2   Q     Then looking at what has was previously marked     2       being the CPPA?
 3        for identification purposes as Defendant's          3   A    Correct, we did not.
 4        Exhibit E, can you take a look at this. Can         4   Q    Did you grieve Sean Gorman's discipline that
 5        you identify this for the record? A text            5       we were talking about earlier, the CPPA, did
 6        message exchange between Plaintiff Petitt and       6       they grieve it?
 7        Patrol Officer Sean Gorman that resulted in --      7   A    I don't think Sean got disciplined, unless you
 8   A     Yes.                                               8       are going to tell me different.
 9   Q     Resulted in Specification 1 in the charge          9   Q    I don't know.
10        letter that was marked for identification          10   A    I think he retired before anything.
11        purposes as Defendant's Exhibit --                 11   Q    Discipline, or a predisciplinary hearing could
12   A     Correct.                                          12       be held?
13   Q     Let me ask the question. Defendant's Exhibit      13   A    If there were any charges that would have came
14        B?                                                 14       up. I'm not sure about that.
15   A     Correct.                                          15   Q    Looking at the document that has been marked
16   Q     Both Gorman and Petitt were on duty, correct,     16       for identification purposes Defendant's
17        at the time of this text message exchange          17       Exhibit E.
18        referenced on Defendant's Exhibit E?               18             MR. KLEBANOW: The text messages.
19   A     I'm not sure about Gorman.                        19   Q    The text messages, Petitt's text message at
20   Q     Petitt was on duty?                               20       1:58 a.m. says -- he must be working third
21   A     Correct.                                          21       shift, correct? At least on the date of this
22   Q     So Gorman you don't know if he was on duty?       22       incident?
23   A     Correct.                                          23   A    I think he works like a four platoon.
24   Q     Officer Kraynik, when we were talking about       24   Q    Overnight for purposes of the record?
25        him a few minutes ago, he got a                    25   A    Correct. Yes.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (12) Pages 45 - 48
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 14 of 24. PageID #: 234
Aaron Petitt, et al. v.                                                                                 Jeff Follmer
City of Cleveland                                                                                   January 17, 2019
                                                    Page 49                                                    Page 51

 1   Q     You and I know what platoons are. For               1      improper?
 2        purposes of the record, it's an overnight            2   A   Correct.
 3        shift?                                               3   Q   You've never stated to any media outlet your
 4   A     Exactly. After the midnight hour.                   4      opinion on whether or not this text message is
 5   Q     So, Petitt's text message never, at 1:58 a.m.,      5      either offensive or in-offensive or proper or
 6        never a bother to tune up some haji, haha, do        6      improper?
 7        you have an opinion whether or not that is           7   A To any media outlet?
 8        offensive or in-offensive, or proper or              8   Q Correct.
 9        improper?                                            9   A I'm not sure. I don't recall what I've said
10             MR. KLEBANOW: Objection. Go ahead.             10      to the media.
11   A     I don't have an opinion because I'm not            11   Q You don't recall saying to somebody that you
12        educated on the word haji, as far as how it         12      didn't condone this text message sent by
13        pertains to the Arab culture.                       13      Officer Petitt at 1:58 a.m.?
14   Q     How about the rest of the text message? It         14   A I'm not sure if I was referring to Petitt or
15        says tune up. You understand what the word          15      not on that one, unless you are going to tell
16        tune up means?                                      16      me I said his name specifically.
17   A     I do.                                              17   Q I'm just asking you sitting here today do you
18   Q     That means violence, correct?                      18      remember?
19             MR. KLEBANOW: Objection. You can               19   A I do not.
20        answer.                                             20           MR. MENZALORA: Off the record.
21   Q     It mean impose violence on somebody else?          21              (Recess taken.)
22   A     That's a little far-fetched. I don't think         22   By Mr. Menzalora:
23        police officers in this day and age can tune        23   Q Back to Defendant's Exhibit E. Do you
24        up anybody, because everything is on video. I       24      understand how somebody could be offended by
25        don't think that --                                 25      the text messages sent by Officer Petitt at

                                                    Page 50                                                    Page 52

 1   Q     What do you understand the word tune up to          1       1:58 a.m. on Defendant's Exhibit E?
 2        mean?                                                2   A    Do I understand, is that what you said?
 3   A     As I'm reading this coming from a police            3   Q    Yes. Do you understand how somebody would
 4        officer, I wouldn't say it was something             4       find that offensive?
 5        violent.                                             5   A    Somebody could find it offensive I guess. I'm
 6   Q     You don't think he intended any violence with       6       not really on haji, what haji means, if that
 7        the use of the word tune up?                         7       is offensive. I guess to answer your question
 8             MR. KLEBANOW: Objection.                        8       I really don't know what haji is referring to.
 9   A     He could have, but he knows he can't. A             9       From my little bit of education, it's a leader
10        police officer on duty with a video camera.         10       in the Arab community, if I have that right.
11        The word tune up was something he said that he      11   Q    When you first saw this text message, what did
12        knew he couldn't follow, or couldn't do an act      12       you think of it?
13        of violence on somebody down there.                 13   A    I had no idea why he was going up on charges,
14   Q     Putting that aside. Doesn't the general use,       14       that's what I thought.
15        general meaning of the word tune up mean to         15   Q    For this text message?
16        beat up?                                            16   A    Correct. Plus, because it was between two
17             MR. KLEBANOW: Objection. Go ahead.             17       people in a private conversation, a private
18   A     One could look at it that way.                     18       text conversation.
19   Q     So you are not offering any opinion whether or     19   Q    Put that aside. Let's assume somebody who's
20        not this text message as a whole, from              20       in the Arab American community, are you saying
21        beginning to end, is offensive or                   21       you don't understand how what is contained in
22        in-offensive?                                       22       this text message at 1:58 a.m. in Defendant's
23   A     Correct.                                           23       Exhibit E would be offensive to them?
24   Q     You are not offering an opinion whether the        24            MR. KLEBANOW: Objection. Go ahead.
25        text message from beginning to end is               25   A    Correct. I would have to get more -- actually


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (13) Pages 49 - 52
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 15 of 24. PageID #: 235
Aaron Petitt, et al. v.                                                                                 Jeff Follmer
City of Cleveland                                                                                   January 17, 2019
                                                   Page 53                                                       Page 55

 1        have to probably talk to somebody in the            1       bottom, where Gorman says there is some middle
 2        Arabic community to find out if that is             2       eastern types, and at the bottom, never a
 3        offensive.                                          3       bother to tune up some haji, haha. You are
 4   Q     You don't think this text message in               4       stating you don't understand how somebody in
 5        Defendant's Exhibit E at 1:58 a.m. by Officer       5       the Arab American community would find that
 6        Petitt is offensive?                                6       offensive?
 7   A     I don't have an opinion on it just because I'm     7   A    Say it one more time. I'm stating what?
 8        not educated on that word haji.                     8   Q    You're stating you don't understand how the
 9   Q     So Jeff, let's look at this thing from top to      9       text message, never a bother to tune up some
10        bottom, Defendant's Exhibit E. At the top of       10       haji, haha, would be offensive to somebody in
11        the exchange there is a text message from          11       the Arab American community?
12        Gorman to Petitt, correct?                         12   A    I'm not sure if it would be.
13   A     Correct.                                          13   Q    So you don't know one way or the other?
14   Q     Stop down to Hustler means the Hustler strip      14   A    Correct.
15        club in the Flats in the City of Cleveland,        15   Q    LOL response by Gorman is short for laugh out
16        correct?                                           16       loud?
17   A     Correct.                                          17   A    Correct.
18   Q     Stop down to Hustler, apparently there is some    18            MR. MENZALORA: I have nothing
19        middle eastern types giving people a hard          19       further. You want to advise him of his rights?
20        time. We are in route, correct?                    20            MR. KLEBANOW: We will read.
21   A     Correct.                                          21            (Deposition concluded at 2:37 p.m.)
22   Q     Did I read that correctly?                        22            (Signature not waived.)
23   A     Correct.                                          23                   ---
24   Q     That's at 1:32 a.m.?                              24
25   A     Correct.                                          25


                                                   Page 54                                                       Page 56
                                                              1                        SIGNATURE PAGE
 1   Q     They means Gorman and his partner?
                                                              2
 2              MR. KLEBANOW: Objection. Go ahead.
                                                              3 In Re:        Aaron Petitt, et al. vs. City of Cleveland
 3   A     I know it's Gorman so I would stand corrected
                                                              4 Case Number: 1:18-CV-01678
 4        now I recall that he was working.
                                                              5 Deponent:      Jeff Follmer
 5   Q     Once again, what I'm talking about the we,
 6        does we mean Gorman and his partner or was          6 Date:          1-17-19

 7        Gorman in a single response car and we mean         7
 8        Gorman and some other patrol cars, if you           8 To the Reporter:
 9        know?                                               9         I have read the entire transcript of my

10   A     I don't know.                                     10 Deposition taken in the captioned matter or the same
11   Q     It says, packing up, be there soon. What is       11 has been read to me. I request that the following
12        your understanding of what Officer Petitt          12 changes be entered upon the record for the reasons
13        meant by packing up? Was he at the scene of        13 indicated.
14        another police incident he was responding to?      14        I have signed my name to the Errata Sheet and the

15   A     I don't know.                                     15 appropriate Certificate and authorize you to attach
16   Q     You do know that Officer Petitt was on duty at    16 both to the original transcript.
17        the time of the text message reflected on          17
18        Exhibit E, correct?                                18
19   A     Correct.                                          19
                                                                                          _____________________________
20   Q     Gorman responds take your time. Responds          20                            Jeff Follmer
21        again, 20 minutes later, sorry for bothering       21         Subscribed and sworn to before me this
22        you, sir. Petitt and Gorman are both patrol        22 ______day of ____________, 2019.
23        officers; is that correct?                         23
                                                                                          _____________________________
24   A     Correct.                                          24                            Notary Public
25   Q     Given the text message exchange from top to       25        My commission expires:________________________.



Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (14) Pages 53 - 56
                                        (216) 696-2272
      Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 16 of 24. PageID #: 236
Aaron Petitt, et al. v.                                                        Jeff Follmer
City of Cleveland                                                          January 17, 2019
                                                    Page 57
 1         I have read the foregoing transcript from page 1
 2   through page 59 and note the following corrections:
 3   PAGE-LINE   REQUESTED CHANGE         REASON FOR CHANGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     _________________________      __________
25   Jeff Follmer                    Date


                                                    Page 58
 1 State of Ohio,         )
                          ) SS: CERTIFICATE
 2 County of Cuyahoga.    )
 3       I, Constance Versagi, Court Reporter and
 4 Notary Public in and for the State of Ohio, duly
 5 commissioned and qualified, do hereby certify that
 6 the within named witness, Jeff Follmer,
 7 was by me first duly sworn to testify the truth, the
 8 whole truth, and nothing but the truth in the cause
 9 aforesaid; that the testimony then given by him was
10 by me reduced to stenotypy/computer in the presence
11 of said witness, afterward transcribed, and that the
12 foregoing is a true and correct transcript of the
13 testimony so given by him as aforesaid.
14       I do further certify that this deposition was
15 taken at the time and place in the foregoing caption
16 specified, and was completed without adjournment.
17       I do further certify that I am not a relative,
18 counsel, or attorney of either party, or otherwise
19 Interested in the event of this action.
20       IN WITNESS WHEREOF, I have hereunto set my
21 hand and affixed my seal of office at Cleveland,
22 Ohio, on this 18th day of January, 2019.
23
         __________________________________________
24       Constance Versagi, Court Reporter and
         Notary Public in and for the State of Ohio.
25       My Commission expires January 14, 2023.



Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS       (15) Pages 57 - 58
                                        (216) 696-2272
              Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 17 of 24. PageID #: 237
Aaron Petitt, et al. v.                                                                                             Jeff Follmer
City of Cleveland                                                                                               January 17, 2019

                             21:16                       36:17,18,21             22:10;33:14,15            27:24;47:13,20
             A            Agreement (18)              arise (1)                basis (8)                 called (1)
                             6:15;15:6,22;16:2,8,        15:1                    19:17;21:25;22:7;         9:17
Aaron (16)                   11;21:1;25:8;26:21;      arrest (1)                 32:14;37:13;44:17;      Calvin (2)
   10:21;12:20,24;13:4,      31:4,6,25;32:18,23;         30:3                    45:4,18                   9:1;19:6
   16,21;14:2,22;16:23;      33:15;36:3,11;44:23      Article (10)             beat (1)                  came (3)
   17:2,15,24;28:25;      ahead (22)                     16:6,16,17;20:16;       50:16                     38:2,23;48:13
   37:20,22;39:7             8:20;12:9;14:14;           44:19;45:6,12,13,18,21 Beck (1)                  camera (1)
abeyance (1)                 22:3,12,24;25:16;        aside (5)                  5:24                      50:10
   21:17                     29:19;30:9;33:16,22;        29:11,13,20;50:14;    beginning (3)             Can (21)
ability (1)                  36:6;37:14;40:22;           52:19                   31:2;50:21,25             4:23;10:5,12;15:21;
   35:22                     41:25;42:16;45:10,24;    aspect (1)               behalf (9)                  16:6;17:5;18:12;19:24;
able (3)                     49:10;50:17;52:24;          28:25                   10:20;11:16;13:16;        24:4,7,9,12,18;39:13;
   36:1,8;44:21              54:2                     assert (1)                 17:16;30:7;32:4;37:9,     40:11;41:11;42:17;
academy (1)               aid (1)                        12:20                   10;44:21                  46:4,4;49:19,23
   5:9                       33:11                    assigned (4)             belief (1)                Captain (1)
accurate (7)              allegation (1)                 24:1,3,3;26:15          44:17                     9:11
   6:2;16:1;17:14;           19:18                    assignment (1)           bell (1)                  car (1)
   24:19;25:1;35:6;44:5   allege (1)                     31:13                   39:23                     54:7
accusation (2)               11:24                    Association (3)          bench (1)                 care (1)
   39:24;40:13            alleged (1)                    5:14;6:1;15:24          23:15                     32:9
act (1)                      38:17                    assume (1)               benefits (4)              cars (1)
   50:12                  along (2)                      52:19                   25:6;26:20,24;27:3        54:8
actions (1)                  10:13;17:13              assuming (1)             best (2)                  case (11)
   37:19                  always (2)                     40:25                   4:16;37:15                10:23;12:19;23:20,
acts (1)                     8:12;28:16               attempt (1)              better (1)                  25;32:15;34:20;36:1;
   37:2                   Amendment (25)                 12:19                   44:4                      41:22;42:14;43:16,18
actually (6)                 11:5,13,14,23;12:8,      attempting (1)           Bill (1)                  categorize (1)
   19:9;25:21;30:22;         17,21;13:3,5,13,16,21,      30:3                    27:15                     13:8
   34:18;45:13;52:25         24;14:20;18:4,4;19:19;   attorney (2)             bit (2)                   cause (4)
administering (2)            22:6,20;29:11,13,20;        28:20,22                29:23;52:9                16:18;24:7,10,13
   31:23;32:5                34:22;42:13,15           attorneys (4)            Bob (1)                   cell (2)
administrative (3)        American (5)                   27:13,15,24;29:3        5:23                      22:16,17
   14:16;41:6,10             30:4;41:23;52:20;        authority (1)            both (9)                  certain (1)
administratively (1)         55:5,11                     26:18                   23:16,18;32:19,20;        8:14
   26:2                   Americans (1)               Avery (4)                  33:17;38:23;44:22;      certified (1)
advance (2)                  42:6                        27:14,23;29:2,8         46:16;54:22               4:3
   32:22,25               answered (1)                award (3)                bother (3)                chain (1)
advise (1)                   42:21                       24:22;25:5,13           49:6;55:3,9               8:24
   55:19                  apparently (1)              aware (1)                bothering (1)             challenged (1)
Affairs (3)                  53:18                       35:3                    54:21                     25:25
   35:9;41:2,7            appears (1)                 away (1)                 bottom (4)                challenges (2)
affect (1)                   16:5                        40:16                   9:10;53:10;55:1,2         17:20,23
   37:11                  approved (2)                                         break (1)                 challenging (1)
affected (2)                 44:8,12                             B               43:20                     20:7
   37:13,21               April (3)                                            brief (1)                 changes (1)
affecting (1)                15:11,14;30:5            back (11)                  31:1                      44:11
   13:9                   Arab (9)                      5:23;13:12;14:1;       briefs (1)                characterize (5)
afternoon (1)                30:4,24;41:23;42:6;        21:12;22:2;24:23;        23:22                     8:18;13:6;30:4;31:3;
   4:7                       49:13;52:10,20;55:5,       26:18;31:1,2;42:20;    bring (3)                   32:3
again (10)                   11                         51:23                    13:15;28:17;44:21       characterized (1)
   6:4;13:1,11;14:19;     Arabic (2)                  bad (1)                  bringing (1)                10:16
   15:1;19:16,24;22:6;       29:25;53:2                 40:16                    37:8                    charge (4)
   54:5,21                arbitration (11)            Badge (1)                broke (3)                   18:16,17;29:16;46:9
against (4)                  16:13;20:21,24;21:4,       4:25                     40:7,19,23              charges (6)
   7:3,13,25;40:3            15,17;23:11,14,22;       Bargaining (23)          brought (1)                 38:14;40:2;41:3,8;
age (2)                      24:4;25:14                 6:15;12:22;15:6,22;      40:2                      48:13;52:13
   4:2;49:23              arbitrations (1)              16:2,8,11;20:25;25:8; Bylaws (1)                 charter (8)
ago (2)                      4:12                       26:21;31:4,6,24;32:18,   44:6                      32:11,15;33:1,13;
   5:11;46:25             arbitrator (19)               23;33:14;35:15,16;                                 35:12;44:19,24;45:20
agree (3)                    23:20;24:1,2,3,4,9,        36:3,10;37:21;44:22,               C             Chief (7)
   13:19;26:23;46:1          12,16,18,21;25:5,13,       23                                                 8:25;9:3,4,10,10,11;
agreed (1)                   19;26:14,15;30:23;       based (3)                call (3)                    19:5

Min-U-Script®                        FINCUN-MANCINI -- THE COURT REPORTERS                                      (1) Aaron - Chief
                                                 (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 18 of 24. PageID #: 238
Aaron Petitt, et al. v.                                                                                          Jeff Follmer
City of Cleveland                                                                                            January 17, 2019

Chiefs (1)                    9:11,16                  11:4,5,10;32:10;33:3  17:1,17,20;19:10;          34:8,16,20;35:5;
   9:6                      Commissioner (1)         counts (4)              24:23;25:2;26:19;27:4,     40:10;41:15;42:5,8,20,
choose (1)                    9:17                     10:14,19,23;11:1      6;36:20;39:6,8;49:23       22,24;43:3;48:7
   8:15                     communication (1)        Couple (1)            days (1)                   Discussion (1)
circle (1)                    27:8                     4:11                  26:23                      21:10
   13:12                    communications (1)       court (3)             December (4)               disparaging (4)
Circling (1)                  28:21                    4:15;23:16;26:1       5:18;6:8;7:5,16            30:21;38:18;43:7,11
   31:1                     community (5)            CPPA (74)             decision (1)               disposition (2)
circumstances (1)             52:10,20;53:2;55:5,      5:21;6:7,11,16,18,22, 25:14                      19:5;20:8
   30:1                       11                       25;7:3,8,11,15,19,23;
                                                                           deem (1)                   dispute (1)
City (36)                   Complaint (9)              8:1,8,8,15,15;9:25;   25:6                       26:14
   5:1,7,24;6:16;11:25;       10:9,12,14;11:7,19;      10:19,23;11:16,24;  defend (3)                 districts (1)
   12:1;13:14,25;14:13;       21:24;33:4;37:9,19       12:16;13:6,9,13;14:2, 35:22,25;36:8              31:19
   15:5,23;16:3,23;17:2,    complete (1)               6;15:1,5;16:3,7,25; Defendant (4)              Division (10)
   17;20:2;21:16;22:1,17;     26:18                    17:15;19:18,21,25;    13:14,25;14:13;37:3        5:2;7:22;8:18,25;
   23:8;24:7,10,13;25:21,   concerned (1)              20:13;21:16,20;23:8;Defendant's (39)             9:21;28:4;43:8,12;
   22;26:22;31:25;32:23;      47:23                    25:12;26:16,22;27:2;  10:4;11:20;15:17,20;       47:9,14
   34:5;35:5;36:3;37:3;     concluded (1)                                    16:12;17:8,11;18:11;
                                                       28:2,3;30:7;31:7,13,14,                        document (5)
   40:2;43:7;44:24;53:15      55:21                    21;32:1,4,14,24;33:10,19:2,7,14;20:7,9,15;       23:9;44:11;45:7,21;
Civil (1)                   condone (1)                20;35:12,21;37:9,11,  21:2,14;23:10;25:9;        48:15
   5:4                        51:12                    13,21;41:18;44:6,17,  26:17;27:1;29:17;        done (4)
civilian (1)                conduct (1)                21,24;45:4,19;48:2,5  30:19;32:12;33:3;          25:21,22;38:17;
   41:19                      37:3                   CPPA's (17)             36:12;44:1;45:2,8,23;      44:14
civilians (1)               conference (1)             12:7,10;13:2,24;      46:3,11,13,18;48:16;     down (8)
   41:21                      23:16                    14:12,20;21:21;22:7,  51:23;52:1,22;53:5,10      5:25;9:3,9;13:18;
claim (10)                  Connie (2)                                     Delguyd (1)
                                                       22;24:5;27:23;29:2,7;                            30:22;50:13;53:14,18
   11:2,3,6;18:4,5;           38:5;39:13               32:25;33:23;37:4;     28:19                    due (17)
   22:21;34:12,12,13,13     Constitution (4)           44:24               departments (1)              11:2,3,12;14:9,10,12,
claiming (17)                 11:13,15;36:23;44:6    crime (1)               31:19                      21,23;16:23;21:21;
   12:17;13:2,4,12,23;      Constitutional (3)         31:21               deposition (6)               22:7,9,21,22;33:19;
   14:11,19,22;16:15,21,      12:12;13:21;35:17      crimes (2)              4:9;10:7,10,25;            34:12,21
   22;22:22;25:12;33:23;    contained (7)              31:16,18              18:11;55:21              duly (1)
   34:6,14,18                 21:22;22:11;36:10;     criminal (10)         deprived (1)                 4:2
claims (6)                    44:19;45:6,20;52:21      23:2;25:22,23,24;     35:21                    during (5)
   11:1,12,14;13:16;        contending (1)             26:6;41:5,7,12,13,14Deputy (3)                   6:22;18:10;31:3;
   14:8;33:19                 21:20                  CROSS-EXAMINATION (1)   9:4,6,10                   44:15,15
class (1)                   contesting (2)             4:5                 designate (2)              duty (6)
   5:9                        19:22;20:1             culture (2)             8:16;31:12                 6:6;46:16,20,22;
clause (1)                  contract (2)               30:24;49:13         designated (7)               50:10;54:16
   16:7                       31:24;32:5             curious (1)             6:17,25;7:11,18;8:7,
clear (2)                   contractual (1)            37:1                  15;31:13                            E
   13:1;27:12                 12:13                  current (8)           designation (1)
Cleveland (21)              conversation (9)           5:17;8:1,5,7;15:14;   7:22                     earlier (1)
   5:2,14,24,25;11:25;        12:5;28:7,11;34:2;       16:2;25:15;45:6     detail (1)                    48:5
   13:14,25;14:13;15:23,      38:20,22;39:5;52:17,   currently (8)           20:12                    eastern (2)
   24;16:3;17:17;20:2;        18                       5:1,13;8:25;9:6;    detective (2)                 53:19;55:2
   22:2;23:8;31:25;32:24;   conversations (8)          16:25;20:24;21:4,16   5:1;31:17                educate (1)
   35:5;36:4;37:3;53:15       26:3;27:19,20;28:9,    cycle (1)             difference (1)                35:22
close (2)                     24;29:5;39:2,7           31:7                  34:11                    educated (3)
   19:16;40:11              copy (5)                                       different (2)                 29:23;49:12;53:8
club (1)                      10:9;16:1;17:6,14;                 D           39:8;48:8                education (2)
   53:15                      44:5                                         disagree (3)                  33:12;52:9
Collective (19)             corrected (1)            damages (4)             18:8;36:14,16            effect (1)
   6:15;15:6,22;16:2,8,       54:3                     25:12,18;37:6,7     disciplinary (6)              44:7
   11;20:25;25:7;26:21;     corrective (1)           date (1)                14:17,18;23:17;28:1,     either (6)
   31:3,5,24;32:18,22;        47:19                    48:21                 5,8                         27:23;29:1;33:23;
   33:14;35:16;36:2,10;     correctly (4)            dated (1)             discipline (21)               43:11;44:8;51:5
   44:23                      11:17;12:16;41:20;       15:14                 14:16;16:17;17:16;       else (6)
combination (1)               53:22                  dates (1)               21:24,25;22:5,10;23:1;      13:17;26:12;35:18;
   24:15                    counsel (2)                17:6                  24:11,14;28:13,16;          41:8;42:11;49:21
coming (1)                    27:10;29:8             David (1)               35:1;37:5,20;38:10,12;   enabled (1)
   50:3                     Count (10)                 8:4                   47:13,15;48:4,11            41:1
Commander (2)                 10:16,16,17,18,19;     day (13)              disciplined (13)           end (2)

Min-U-Script®                          FINCUN-MANCINI -- THE COURT REPORTERS                                   (2) Chiefs - end
                                                   (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 19 of 24. PageID #: 239
Aaron Petitt, et al. v.                                                                                                Jeff Follmer
City of Cleveland                                                                                                  January 17, 2019

  50:21,25                    8:18;13:23;23:23;           50:12                    22;53:12;54:1,3,6,7,8,     48:12
enough (2)                    35:23;42:24              follows (1)                 20,22;55:1,15            Hello (1)
  30:23,24                 fall (1)                       4:4                    G-O-R-M-A-N (1)              4:8
entire (3)                    33:17                    food (1)                    26:13                    hereinafter (1)
  17:23;20:8;22:7          familiar (3)                   8:24                   Gorman's (2)                 4:3
entirety (1)                  17:24;30:1;39:22         foot (1)                    38:24;48:4               hierarchy (1)
  26:19                    far (5)                        40:20                  Gotcha (1)                   9:9
entitled (1)                  5:23;14:5;47:22,24;      force (2)                   41:15                    hitting (1)
  25:7                        49:12                       43:14,16               GPO (3)                      40:17
equal (5)                  F-A-R-D-A-R-K-O (1)         forget (1)                  47:18,22,24              Hold (2)
  33:20,23,25;34:11,          39:14                       8:12                   grab (1)                     17:7;24:13
  13                       far-fetched (1)             forth (1)                   17:5                     honestly (2)
equate (1)                    49:22                       14:1                   great (1)                    22:15;23:25
  9:15                     F-E (1)                     forward (2)                 20:12                    host (1)
Equipment (1)                 39:15                       28:12;37:17            grievance (18)               37:6
  42:3                     F-E-D-O-R-K-A (1)           found (4)                   16:12,25;17:15;          hour (1)
equivalent (1)                39:18                       17:25;19:12;40:3;        20:13,14,16,19,20;         49:4
  9:16                     Fedorko (4)                    41:16                    21:13,22;23:6,7;24:6;    hundreds (1)
Eric (1)                      37:25;39:12;42:14,       four (3)                    25:14;26:16;27:1;36:2,     4:12
  8:10                        22                          9:6;31:10;48:23          9                        hurt (3)
essentially (2)            feel (1)                    Fraternal (1)             grieve (3)                   39:25;40:14,15
  18:3;31:14                  25:18                       9:22                     47:25;48:4,6             Hustler (3)
even (1)                   few (1)                     freedom (1)               group (1)                    53:14,14,18
  4:20                        46:25                       11:5                     39:3
everybody's (1)            fight (1)                   frequently (1)            guess (4)                             I
  12:14                       14:24                       4:20                     31:4;40:24;52:5,7
evidence (1)               fighting (5)                Friedman (1)              guilt (2)                idea (2)
  23:18                       31:16,20;39:25;40:7,        29:2                     19:23;20:2               29:22;52:13
Exactly (1)                   8                        front (2)                 guilty (5)               identification (25)
  49:4                     figure (1)                     18:6,25                  17:25;19:12;24:18;       10:4;11:20;15:18,20;
examined (1)                  34:17                    full (4)                    29:15;30:18              17:9,11;18:10;19:1;
  4:3                      file (1)                       4:24;7:21;8:8;28:3     guy (1)                    20:6,9;21:1,14;23:10;
exchange (4)                  20:19                    full-time (3)               40:16                    25:9;26:16;29:17;
  46:6,17;53:11;54:25      filed (2)                      6:17,25;7:10                                      30:19;36:12;44:1;45:3,
Exhibit (40)                  17:15;37:18              further (1)                          H               8,22;46:3,10;48:16
  10:5;11:21;15:17,21;     files (1)                      55:19                                           identify (3)
  16:12;17:8,12;18:11,        20:13                    future (1)                haha (3)                   15:21;44:3;46:5
  20;19:7,14;20:7,10,15;   find (5)                       13:8                     49:6;55:3,10           impose (2)
  21:2,15;23:11;25:10;        24:18;52:4,5;53:2;                                 haji (11)                  24:10;49:21
  26:17;27:2;29:18;           55:5                                G                29:22;30:21,25;49:6,   imposed (3)
  30:20;32:13;33:4;        finding (2)                                             12;52:6,6,8;53:8;55:3,   16:18;17:2;19:9
  36:13;44:2;45:2,9,23;       19:22;20:1               gap (1)                     10                     imposing (1)
  46:4,11,13,18;48:17;     first (36)                    40:11                   hall (5)                   24:13
  51:23;52:1,23;53:5,10;      4:2;6:6,10,11,13,22;     general (5)                 6:18,25;7:19,23;       improper (3)
  54:18                       7:7,7,18;8:5;11:5,14,      11:9;33:12;47:14;         31:13                    49:9;51:1,6
Exhibits (1)                  23;12:7,17,20;13:2,5,      50:14,15                hand (4)                 incident (4)
  19:2                        13,15,24;18:2,3,4;       generally (2)               15:19;17:10;18:9;        38:21;41:4;48:22;
exists (1)                    19:16,19;22:6;29:11,       15:8,11                   43:25                    54:14
  33:10                       13,20;34:22;38:2;40:5;   gets (1)                  happens (1)              incidents (1)
exonerate (1)                 42:13,15;52:11             8:15                      13:7                     37:12
  24:16                    Flats (1)                   Given (1)                 hard (1)                 incorrect (1)
exonerates (1)                53:15                      54:25                     53:19                    42:19
  24:21                    Flint (2)                   giving (1)                head (2)                 indicates (1)
explain (2)                   8:10;31:19                 53:19                     4:19;35:19               16:17
  11:9;34:10               F-L-I-N-T (1)               goes (3)                  hearing (11)             individual (1)
explanation (1)               8:10                       9:10;20:20;33:5           14:17,18;23:18,22;       43:6
  23:23                    flip (1)                    Gonzalez (1)                24:4;28:1,5,8;35:24;   individuals (1)
                              15:25                      7:19                      36:18;48:11              43:12
             F             FOLLMER (2)                 Good (1)                  hearings (1)             injured (1)
                              4:1,25                     4:7                       28:18                    40:6
F-A (2)                    F-O-L-L-M-E-R (1)           Gorman (21)               hedonic (1)              in-offensive (3)
  39:15,16                    4:25                       12:3;26:10,13;38:11,      37:6                     49:8;50:22;51:5
Fair (5)                   follow (1)                    22;39:2,5;46:7,16,19,   held (1)                 instructions (1)

Min-U-Script®                         FINCUN-MANCINI -- THE COURT REPORTERS                                 (3) enough - instructions
                                                  (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 20 of 24. PageID #: 240
Aaron Petitt, et al. v.                                                                                              Jeff Follmer
City of Cleveland                                                                                                January 17, 2019

   4:21                     7:9                         27:10;29:8;34:11;        30:18;36:11;43:25;         49:4
intended (1)              kind (4)                      35:16                    45:2,7,22;46:2,10;       might (2)
   50:6                     15:1;35:8;38:12;         letter (11)                 48:15                      28:18;39:17
interaction (1)             47:10                       18:16,18;19:5,9;       marking (2)                Mike (1)
   30:3                   KLEBANOW (38)                 20:8;29:16;38:13,16;     15:19;17:10                17:5
interesting (1)             8:20;12:9;14:14;            46:10;47:1,25          matters (3)                military (1)
   43:16                    17:4;18:15,19,22;21:7;   letters (1)                 8:8,9;35:13                8:22
Internal (3)                22:3,12,24;25:16;           47:15                  may (9)                    Mine (1)
   35:9;41:2,7              27:12,18,22;29:9,19;     level (3)                   13:17;17:2,18;22:2;        18:13
into (7)                    30:9;33:16,22;36:6;         9:16;20:24;21:15         24:22;25:6;26:20;44:7,   minute (2)
   11:11;12:3;14:16,17;     37:14;39:17,21;41:25;    Lieutenant (1)              8                          10:5;43:21
   20:15;23:1;26:2          42:16;43:20;45:10,16,       9:11                   Maybe (4)                  minutes (2)
investigating (1)           24;48:18;49:10,19;       life (1)                    17:12;40:13,15;            46:25;54:21
   31:18                    50:8,17;52:24;54:2;         15:8                     42:21                    months (1)
investigation (8)           55:20                    line (1)                  mean (9)                     31:10
   23:2;25:23,23,24;      knew (1)                      31:5                     33:3,20;35:11,14;        more (5)
   26:5,6;37:16;38:11       50:12                    list (2)                    49:21;50:2,15;54:6,7       36:7,19;43:19;52:25;
investigations (1)        knows (1)                     35:23,23               meaning (2)                  55:7
   35:10                    50:9                     little (4)                  17:24;50:15              Most (3)
involve (2)               K-R-A- (1)                    28:10;29:23;49:22;     means (7)                    9:20,20;33:8
   26:6,9                   38:6                        52:9                     34:14;37:17;49:16,       mostly (1)
involving (2)             Kraynik (6)                Lodge (1)                   18;52:6;53:14;54:1         28:10
   42:9,14                  37:25;38:4,12,23;           9:23                   meant (2)                  much (1)
issue (7)                   39:6;46:24               LOL (1)                     29:22;54:13                43:19
   20:4;25:15;26:20;      Kraynik's (1)                 55:15                  media (3)                  must (1)
   29:11,14;36:16;42:14     47:25                    long (3)                    51:3,7,10                  48:20
issued (3)                                              4:22;5:7,11            Medina (6)                 mutual (1)
   21:25;22:1,17                     L               look (10)                   8:4;28:6,15,19;29:5;       33:11
issues (5)                                              10:5,12;18:12;27:1;      31:18
   12:13;29:21;36:19,     labor (2)                     32:10,11;44:2;46:4;    M-E-D-I-N-A (1)                      N
   22;42:2                   31:23;32:5                 50:18;53:9               8:4
issuing (1)               language (2)               looking (9)               member (4)                 name (4)
   22:9                      41:24;42:2                 10:3;14:4,5;18:15;       12:22;13:6;14:5;           4:24,24;39:22;51:16
                          largely (1)                   33:8;34:4;41:7;46:2;     15:3                     nationality (1)
             J               31:23                      48:15                  members (13)                 42:9
                          last (7)                   Loomis (2)                  13:7,9,11,22;14:25;      nature (4)
January (4)                  4:24;20:21;21:12;          6:3,4                    33:13;35:13;37:4,9,11,     42:23,25;47:12,22
  5:18;6:7;7:4,15            23:7,11;37:1;42:20      Loomis' (3)                 13,22;44:22              necessarily (1)
Jared (3)                 later (2)                     6:6,22;44:15           members' (1)                 31:5
  27:23;29:2,8               15:12;54:21             loop (1)                    12:14                    negative (1)
JEFF (8)                  laugh (1)                     19:17                  mentioned (1)                30:25
  4:1,7,25;18:21,25;         55:15                   loss (2)                    43:1                     neither (1)
  21:12;43:25;53:9        law (1)                       37:5,5                 Menzalora (13)               10:25
job (2)                      41:13                   lot (2)                     4:6;17:5;18:17,20,       next (1)
  12:12;27:25             lawful (1)                    28:16;32:6               24;21:9,11;27:17;          37:1
Joe (1)                      4:2                     loud (1)                    43:22,24;51:20,22;       non-disciplinary (6)
  28:19                   laws (2)                      55:16                    55:18                      47:1,5,8,12,16,21
John (2)                     12:13;35:16                                       message (22)               none (1)
  37:25;38:4              lawsuit (15)                          M                23:4;34:9;39:5,7;          27:25
jump (1)                     19:21,25;20:4;21:5,                                 41:22;46:6,17;48:19;     normal (1)
  35:20                      18;25:15;27:11,21;      makes (1)                   49:5,14;50:20,25;51:4,     29:7
June (1)                     29:1,6;32:21;37:13;      23:20                      12;52:11,15,22;53:4,     notice (1)
  44:8                       44:18,21;45:6           male (2)                    11;54:17,25;55:9           35:24
                          lawyers (1)                 29:25;30:5               messages (16)              notwithstanding (1)
            K                27:22                   management (1)              22:10;36:16;38:25;         4:21
                          leader (1)                  16:16                      40:1,10;41:15,18;42:5,   number (1)
kicked (1)                   52:9                    March (4)                   8,23;43:1,10,11;48:18,     24:5
  40:19                   least (5)                   5:8,12;15:12,15            19;51:25
kicking (1)                  10:15;40:18;47:18,      marked (24)               messaging (4)                        O
  40:14                      22;48:21                 10:3;11:20;15:17;          12:4,6;34:3;35:1
Kinas (1)                 led (1)                     17:8;18:9,13;19:1;       middle (2)                 object (1)
  7:9                        41:3                     20:6,8;21:1,13;23:9;       53:19;55:1                 40:16
K-I-N-A-S (1)             legal (4)                   25:8;26:16;29:16;        midnight (1)               Objection (23)

Min-U-Script®                        FINCUN-MANCINI -- THE COURT REPORTERS                                (4) intended - Objection
                                                 (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 21 of 24. PageID #: 241
Aaron Petitt, et al. v.                                                                                                Jeff Follmer
City of Cleveland                                                                                                  January 17, 2019

   8:20;12:9;14:14;          51:4;53:7                 14:25;39:10,11             12:1;14:15                  15:20;35:12
   22:3,12,24;25:16;       opposed (1)               personal (3)               post (1)                    purposes (29)
   29:19;30:9;33:16,22;      4:18                      12:3;22:16,18              23:22                       16:9;17:11;18:10;
   36:6;37:14;41:25;       Order (2)                 pertains (2)               predisciplinary (1)           19:2,21,25;20:6,9,25;
   42:16;45:10,24;49:10,     9:22;47:15                10:19;49:13                48:11                       21:1,14;22:6;23:10;
   19;50:8,17;52:24;54:2   organization (2)          Petitt (54)                prepping (1)                  25:9;26:17,25;29:17;
objectives (1)               8:19,22                   10:21;12:24;13:10,         28:7                        30:19;32:22;33:10;
   32:25                   original (1)                11,16,22;14:2;15:2;      presence (4)                  36:12;44:1;45:8,22;
obligated (1)                26:4                      17:2,24;21:21;22:1;        27:9,10;29:1,7              46:3,11;48:16,24;49:2
   35:15                   originally (1)              24:17,18,21,23;25:2,7,   present (5)                 put (6)
observed (1)                 41:14                     13;26:7,18;27:9,21;        6:2;27:15;28:18,22;         5:9;21:17;23:17,18;
   41:1                    out (5)                     28:14,15,25;29:6,15;       44:13                       29:20;52:19
obviously (2)                31:16,18;34:17;53:2;      30:18;34:7,9,15,19;      presidency (1)              puts (1)
   4:16;43:14                55:15                     35:4,25;36:4,9;37:10,      44:15                       7:4
Off (5)                    outlet (2)                  20,22;38:20,23;39:8;     President (16)              Putting (3)
   21:9,10;31:10;35:19;      51:3,7                    46:6,16,20;51:13,14,       5:13,17,21,25;6:6,10,       29:11,13;50:14
   51:20                   outside (13)                25;53:6,12;54:12,16,22     11,23;7:3,7,8,15,18;
offended (1)                 12:2;23:3;25:18,24;     Petitt's (19)                8:2,5,11                             Q
   51:24                     26:4;27:9,9,21;28:21;     10:7,25;12:3,20;         presidents (1)
offensive (21)               29:1,6;34:5;36:25         13:4;14:22;16:23;          6:3                       quick (2)
   29:25;30:8,10;41:23;    over (3)                    17:15;18:4,11;19:18;     prevailed (1)                 10:5;17:6
   42:2,5,8,23,25;43:5;      28:10,11;41:9             22:8;23:3;27:4;28:5;       7:14
   49:8;50:21;51:5;52:4,   Overnight (2)               30:8;33:25;48:19;49:5    previously (3)                         R
   5,7,23;53:3,6;55:6,10     48:24;49:2              phone (11)                   10:4;19:1;46:2
offer (1)                  own (2)                     22:11,16,17;23:2,4;      private (6)                 race (1)
   30:16                     12:17;13:24               38:24;40:1,4,10;41:3,      12:5;23:4,4;26:2;           42:9
offering (2)                                           16                         52:17,17                  ran (3)
   50:19,24                           P              picked (1)                 probably (2)                  7:3,13,25
Officer (55)                                           34:2                       4:13;53:1                 rank (3)
   5:5;7:10,21;8:7;        packing (2)               PIKE (1)                   procedural (13)               5:4;9:3,25
   9:12;10:1,7,21,24;        54:11,13                  18:13                      11:2,10,11;14:8,9,12,     reach (1)
   12:20;13:9,11;18:10;    page (3)                  plaintiff (14)               20,21,23;16:23;21:21;       21:15
   19:18;21:20;22:1,8;       10:13;11:19;32:12         10:20;11:16;12:19;         22:7,8                    read (4)
   23:3;25:1,6,13;26:6,    paragraph (9)               13:15;28:25;32:15;       procedure (4)                 11:11,16;53:22;
   18;27:4,8,20;28:6;        32:12;33:5,5,8,10,        35:11,21;37:4;39:7;        20:14,16;21:23;23:7         55:20
   29:5,6,14;30:7,17;        18;35:11,20;37:1          44:18;45:5,19;46:6       procedures (2)              reading (1)
  33:13,25;34:9,19;35:4,   paragraphs (1)            platoon (1)                  43:9,13                     50:3
   25;36:4,9;37:10,20;       33:8                      48:23                    process (24)                real (1)
   41:19;42:14,21;46:7,    paramilitary (1)          platoons (1)                 11:2,3,12;14:9,10,12,       17:6
   24;47:25;50:4,10;         8:19                      49:1                       21,23;16:13,24;21:21;     Really (4)
   51:13,25;53:5;54:12,    part (2)                  play (1)                     22:8,9,21,23;23:1,6,23;     27:25;34:20;52:6,8
   16                        14:2;40:5                 20:15                      29:24;33:19;34:12,21;     recall (6)
officers (12)              parties (2)               please (1)                   36:2,9                      28:8;42:18;47:7;
   6:17,24;8:14;9:21;        15:5;23:21                18:21                    promoted (2)                  51:9,11;54:4
  28:3;31:7,12,21;34:24;   partner (2)               Plus (1)                     9:20,21                   receive (1)
   41:20;49:23;54:23         54:1,6                    52:16                    proper (4)                    38:12
officers' (1)              party (5)                 pm (1)                       44:18;45:19;49:8;         received (3)
   15:4                      12:19;32:15;44:18;        55:21                      51:5                        17:17;38:10;47:4
once (7)                     45:5,19                 point (1)                  protect (7)                 Recess (2)
   13:1,11;14:19;19:16;    Patrol (10)                 40:18                      12:14;15:3,4;34:24;         43:23;51:21
   20:13;24:3;54:5           5:4;6:16,24;9:12;       Police (26)                  35:22,25;36:8             recognition (1)
one (22)                     10:1,20;12:20;46:7;       5:2,14;6:1;7:22;8:18,    protected (1)                 16:7
   7:10;11:2,3;14:24;        54:8,22                   25;9:1,3,4,7,21,22,23;     12:13                     record (13)
   15:11,14;18:2;19:17;    Patrolmen's (3)             15:24;19:5;28:4;33:13;   protection (6)                4:23;11:11;13:1;
   28:2,2;30:13;31:1;        5:14;6:1;15:24            34:24;43:8,12;47:9,14;     33:11,21,24,25;             20:13;21:9,10;25:1;
   36:7,24;37:2;38:1,2;    pay (3)                     49:23;50:3,10;54:14        34:12,13                    35:8;44:3;46:5;48:24;
  39:6;50:18;51:15;55:7,     24:23;27:3,5            Police's (1)               providing (1)                 49:2;51:20
   13                      pending (3)                 47:14                      33:11                     reference (1)
only (3)                     17:1;21:4,17            Policies (2)               provision (1)                 32:10
   10:19;20:3;40:25        people (6)                  43:9,13                    16:16                     referenced (4)
opinion (10)                 4:20;28:17;40:2;        policy (1)                 public (1)                    19:13;20:14;23:9;
   23:21;29:14;30:13,        47:19;52:17;53:19         35:13                      35:8                        46:18
   17;49:7,11;50:19,24;    person (3)                position (2)               purpose (2)                 referring (3)

Min-U-Script®                         FINCUN-MANCINI -- THE COURT REPORTERS                                 (5) objectives - referring
                                                  (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 22 of 24. PageID #: 242
Aaron Petitt, et al. v.                                                                                             Jeff Follmer
City of Cleveland                                                                                               January 17, 2019

  34:3;51:14;52:8            5:24;48:10             sent (4)                     23:5;54:21              stuff (1)
reflected (2)             retraining (1)               47:5,9;51:12,25        speak (1)                     43:13
  19:6;54:17                 47:11                  separate (4)                 33:9                    subject (1)
regarding (9)             return (1)                   12:18;38:21;39:2,4     Spec (1)                      18:3
  17:1,16;22:19,20;          27:3                   Sergeant (1)                 18:7                    submit (1)
  27:10,21;28:25;29:6;    right (6)                    9:12                   specifically (1)              23:21
  42:6                       14:24;29:22;32:10;     series (1)                   51:16                   substantive (5)
re-instruction (5)           35:2;45:5;52:10           29:12                  specification (14)            11:3,12;14:8;22:21,
  38:13,16;47:1,15;       rights (25)               served (2)                   18:2;19:16,23,23;          22
  48:1                       12:8,14,15,18,22;         24:24;25:2                20:3,3,4;24:8,11,14;    suffer (1)
relating (1)                 13:3,5,13,21,24;14:12, Service (1)                  29:15;30:18;38:19;         37:4
  41:4                       21,23;15:4,4;16:16,24;    5:4                       46:9                    support (1)
relationship (2)             19:19;21:22;22:9,23;   shaking (1)               specifications (13)           23:19
  40:9;45:20                 33:24,25;35:17;55:19      4:18                      17:25;18:6;19:4,13;     sure (11)
relative (1)              ring (1)                  S-H-A-W-N (1)                24:9,12,16,17,19,22;       12:12;26:23;28:19,
  35:23                      39:23                     26:11                     28:12;42:3;43:3            20;36:24;38:1;46:19;
release (4)               road (1)                  shelf (1)                 speech (1)                    48:14;51:9,14;55:12
  6:17,25;7:11;28:4          13:18                     15:8                      11:6                    suspect (4)
remarks (2)               role (1)                  shift (2)                 speed (2)                     22:19;40:8,14,19
  38:18;43:7                 13:15                     48:21;49:3                10:13;17:12             suspension (11)
remedial (1)              room (1)                  short (1)                 spell (3)                     17:1,18,20,23;19:10;
  47:19                      23:16                     55:15                     4:24;38:4;39:13           24:23;25:3;26:19;27:4,
remember (4)              route (1)                 sides (2)                 stand (1)                    6;36:20
  38:14;41:20;44:25;         53:20                     23:17,18                  54:3                    sworn (1)
  51:18                   rule (2)                  Signature (1)             start (1)                    4:2
remind (1)                   26:15;36:21               55:22                     41:9
  4:19                    run (1)                   similar (4)               starts (1)                            T
rephrase (1)                 31:6                      23:15,17;34:8,9           33:4
  28:22                                             similarly (5)             stated (1)                 talk (3)
reporter (2)                           S               13:17;34:7,15,18;         51:3                       14:7,9;53:1
  4:15;23:16                                           35:4                   statement (5)              talked (4)
represent (1)             same (7)                  single (1)                   24:19;33:14,15;35:6;       33:19;34:21,22;
  35:13                     15:2;22:20,25;31:6;        54:7                      42:24                      44:20
represented (1)             34:8;38:18,18           sit (1)                   States (4)                 talking (3)
  9:22                    saw (1)                      23:15                     11:14,15;16:7;36:22        46:24;48:5;54:5
representing (2)            52:11                   sitting (5)               stating (4)                talks (1)
  27:13,15                saying (4)                   22:15;30:13,16;           26:1;55:4,7,8              32:11
represents (2)              6:2;26:24;51:11;           37:18;51:17            stay (1)                   targeted (1)
  9:25;16:8                 52:20                   situated (5)                 21:4                       25:22
reputation (1)            scene (1)                    13:17;34:7,15,19;      step (3)                   Technically (1)
  37:5                      54:13                      35:4                      20:21;23:7,11              47:13
request (1)               scope (5)                 six (11)                  S-T-E-P-H-E-N (1)          telling (2)
  35:8                      12:2;23:3;26:4;34:5;       17:1,17,20;19:9;          39:19                      18:7;36:21
resolution (2)              36:25                      24:23;25:2;26:19,23;   stepped (1)                tenure (3)
  21:5,18                 Sean (9)                     27:4,6;36:20              5:25                       5:21;6:22;7:14
responding (1)              12:3;26:10,11;38:10,    Skipping (1)              steps (1)                  term (8)
  54:14                     22,23;46:7;48:4,7          33:18                     20:20                      5:17;6:12,13,13,14;
responds (2)              S-E-A-N (2)               somebody (15)             Steve (12)                    8:1;30:2,8
  54:20,20                  26:11,13                   9:17;34:14,18;39:25;      6:6,22,24;7:9,13,14,    testified (2)
response (2)              search (11)                  40:15;49:21;50:13;        25;37:25;39:12,13,19;      4:3,12
  54:7;55:15                12:2;25:25;38:24;          51:11,24;52:3,5,19;       40:3                    testimony (1)
responsibilities (3)        40:1,24,25;41:2,5,6,10,    53:1;55:4,10           S-T-E-V-E (2)                 44:25
  32:4,6,9                  14                      somebody's (1)               39:19,20                texting (1)
responsibility (1)        second (9)                   26:2                   Steven (2)                    41:1
  13:20                     5:21;6:12,13,14;        Somehow (1)                  6:3,4                   texts (2)
rest (2)                    7:14;8:11;15:25;38:3;      40:13                  Steve's (1)                   14:15;26:3
  9:9;49:14                 39:11                   sometimes (1)                7:14                    third (1)
result (1)                sending (3)                  23:21                  still (2)                     48:20
  37:2                      34:8;47:18,18           somewhere (1)                24:2;47:13              though (4)
resulted (5)              sense (1)                    40:25                  Stop (2)                      18:14;22:4;38:15;
  8:1;19:4;37:19;46:7,      11:9                    soon (1)                     53:14,18                   47:7
  9                       sensitivity (2)              54:11                  strip (1)                  thought (2)
retired (2)                 47:5,10                 sorry (2)                    53:14                      44:20;52:14

Min-U-Script®                        FINCUN-MANCINI -- THE COURT REPORTERS                                 (6) reflected - thought
                                                 (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 23 of 24. PageID #: 243
Aaron Petitt, et al. v.                                                                                                  Jeff Follmer
City of Cleveland                                                                                                    January 17, 2019

three (19)                    53:19;55:2                 11:24;12:18,23;13:3,       48:20;54:4               16 (1)
   6:16,20,20,21;10:14,                                  5,14,25;14:6,13,21,23;   works (1)                    11:19
   15;11:1;15:8,12;17:25;              U                 16:23;19:19;21:23;         48:23                    17 (1)
   19:4,12;24:17,18,22;                                  22:9,23;33:24;34:1       worrying (1)                 32:12
   31:7,10,12;44:15         uh-uh (1)                  violation (2)                13:7                     18 (2)
throwing (1)                  4:18                       11:6;34:22               writing (1)                  17:4;44:8
   40:16                    um-hum (2)                 violations (4)               31:16                    1992 (1)
tickets (1)                   4:17,18                    11:23;12:21;34:21;       written (1)                  5:10
   31:17                    unable (1)                   36:22                      23:20                    1st (1)
times (1)                     25:25                    violence (4)               wrong (2)                    15:11
   4:11                     under (9)                    49:18,21;50:6,13           27:16;38:17
timing (1)                    6:15;11:12,14;25:7;      violent (1)                                                      2
   38:1                       26:20;35:12;44:22;         50:5                                Y
today (6)                     47:14,18                                                                       2 (15)
   4:22;10:10;30:13,16;     union (3)                            W                year (2)                      10:16,19,23;11:1,5;
   37:18;51:17                9:25;14:24;15:3                                       15:11;31:7                  19:23;20:3,21;24:9,11,
toe (7)                     Union's (1)                wages (1)                  years (4)                     15;45:14,15,18,21
   40:7,14,15,17,19,24;       12:1                       37:5                       5:8;15:9,12;44:16        2:37 (1)
   43:15                    unit (3)                   waiting (1)                Y-N-I-K (1)                   55:21
top (5)                       35:15;37:21;44:22          24:2                       38:7                     20 (1)
   8:24;35:19;53:9,10;      United (3)                 waived (1)                                               54:21
   54:25                      11:14,15;36:22             55:22                               0               2011 (1)
touch (1)                   units (1)                  warning (1)                                              6:8
   36:18                      31:20                      35:24                    09 (2)                     2012 (1)
touching (1)                unit's (1)                 warrant (11)                 6:7,23                      7:4
   36:19                      12:22                      12:2;25:25;38:24;                                   2014 (5)
tour (1)                    unless (3)                   40:1,24;41:1,2,5,6,10,              1                  7:5;44:7,8,9,12
   6:6                        44:14;48:7;51:15           14                                                  2015 (1)
toward (1)                  up (19)                    watch (1)                  1 (24)                        7:15
   43:5                       6:20;11:1;31:5;34:2;       13:20                       5:18;6:7;7:4,15;        2016 (1)
towards (1)                   48:14;49:6,15,16,24;     way (5)                       10:16,19,23;11:1,4;        15:14
   28:12                      50:1,7,11,15,16;52:13;     15:2;30:14;44:4;            15:14;16:6;18:7;20:4;   2017 (3)
Traffic (2)                   54:11,13;55:3,9            50:18;55:13                 24:8,12,14;29:15;          7:16;17:3;30:5
   9:17;31:17               uphold (1)                 weren't (1)                   30:18;38:19;44:19;      2018 (3)
trail (1)                     35:16                      10:24                       45:7,12,17;46:9            5:18;17:18;22:2
   20:19                    upon (2)                   whenever (1)               1:32 (1)                   2019 (1)
training (7)                  17:2;22:10                 44:12                       53:24                      15:15
   47:6,10,11,19,20,21;     use (5)                    wherefore (1)              1:58 (6)                   2020 (1)
   48:1                       30:8;43:14,16;50:7,        33:12                       48:20;49:5;51:13;          5:18
Treasurer (2)                 14                       whole (3)                     52:1,22;53:5            21 (2)
   8:12,13                  used (2)                     35:23;37:6;50:20         10 (2)                        44:7,8
trial (1)                     12:4;30:2                whomever (1)                  17:18;22:2              22 (1)
   23:15                    usual (2)                    8:15                     100 (1)                       20:16
true (3)                      27:24;29:3               who's (1)                     33:5                    24-18 (1)
   16:1;17:14;44:5          usually (1)                  52:19                    103 (1)                       26:16
Truthfully (2)                34:13                    William (1)                   33:10                   27 (2)
   29:24;36:24                                           7:19                     106 (1)                       5:8;30:5
try (1)                                V               Williams (2)                  5:10
   10:13                                                 9:1;19:6                 107 (2)                               3
trying (4)                  validity (2)               within (2)                    32:12;33:18
   16:21;32:21,25;            19:22;20:1                 8:14;21:22               108 (1)                    3 (13)
   34:17                    various (1)                witnesses (1)                 35:11                      10:17,18,19;11:10;
tune (10)                     20:20                      23:19                    11 (1)                        17:2;19:23;20:3,21;
   49:6,15,16,23;50:1,7,    V-E-N (1)                  wondering (1)                 6:23                       24:9,12,14;32:11;33:3
   11,15;55:3,9               39:21                      45:16                    126 (1)                    31 (5)
turn (1)                    Vice (6)                   word (9)                      35:20                      5:18;6:8;7:5,16;
   16:6                       6:10,11;7:7,18;8:5,        30:21,25;49:12,15;       128 (1)                       15:15
two (5)                       11                         50:1,7,11,15;53:8           33:5                    31st (1)
   6:24;14:8;28:3;          video (2)                  words (1)                  14th (4)                      15:12
   34:21;52:16                49:24;50:10                12:4                        11:13;14:20;22:20;
type (2)                    violate (1)                work (2)                      42:15                              4
   41:22;43:13                12:7                       28:4;31:14               15 (2)
types (2)                   violated (18)              working (2)                   42:3;43:2               4 (2)

Min-U-Script®                          FINCUN-MANCINI -- THE COURT REPORTERS                                                (7) three - 4
                                                   (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 21 Filed: 01/28/19 24 of 24. PageID #: 244
Aaron Petitt, et al. v.                                                                     Jeff Follmer
City of Cleveland                                                                       January 17, 2019

   16:17;20:21

             6
654 (1)
  4:25

             8
8 (1)
   9:23

             9
92 (1)
  5:12




Min-U-Script®                  FINCUN-MANCINI -- THE COURT REPORTERS                         (8) 654 - 92
                                           (216) 696-2272
